EXHIBIT 10.1

 

EXCLUSIVE LICENSE AGREEMENT

 

by and between

 

INNOVATION PHARMACEUTICALS INC.

 

and

 

ALFASIGMA S.p.A.

 

Dated as of July 18, 2019

 



 

  



 

CONFIDENTIAL

 

EXCLUSIVE LICENSE AGREEMENT

 

THIS EXCLUSIVE LICENSE AGREEMENT (this “Agreement”) is entered into as of July
18, 2019 (the “Effective Date”), by and between INNOVATION PHARMACEUTICALS INC.,
a Nevada corporation with a principal place of business at 100 Cummings Center,
Suit 151B, Beverly, Massachusetts (hereinafter referred to as “IPI”), and
ALFASIGMA S.p.A. an Italian corporation with a principal place of business at
Via Ragazzi del ’99 n.5, 40133 Bologna (Italy) (hereinafter referred to as
“ALFASIGMA”). IPI and ALFASIGMA are sometimes referred to herein individually as
a “Party” and collectively as the “Parties”.

 

WHEREAS, IPI owns or controls certain intellectual property rights with respect
to the IPI’s proprietary pharmaceutical compound Brilacidin, including patents
and patent applications listed in Exhibit A;

 

WHEREAS, ALFASIGMA has experience in, among other things, the development,
manufacture and commercialization of pharmaceutical compounds and products; and

 

WHEREAS, ALFASIGMA desires to obtain, and IPI desires to grant to ALFASIGMA, an
exclusive license to develop, manufacture and commercialize a product
incorporating/containing Brilacidin for the prevention, treatment, amelioration,
diagnosis or monitoring of Ulcerative Proctitis/Proctosigmoiditis (UP/UPS) using
finished formulation(s) for local administration (e.g., gel, foam, enema) to the
rectum and/or colon, subject to the terms and conditions of this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the premises and
conditions set forth herein, the Parties agree as follows.

 

ARTICLE I

 

Definitions

 

All references to particular Exhibits, Articles or Sections shall mean the
Exhibits to, and Articles and Sections of, this Agreement, unless otherwise
specified. For the purposes of this Agreement and the Exhibits hereto, the
following words and phrases shall have the following meanings:

 

1.1 “Affiliate” means, with respect to any Person, any other Person which
controls, is controlled by or is under common control with such Person, now or
in the future, for as long as such control exists. For purposes of this Section,
“control” shall mean the direct or indirect ownership of more than fifty percent
(50%) of the voting or economic interest of a Person, or the power, whether
pursuant to contract, ownership of securities or otherwise, to direct the
management and policies of a Person. For clarity, once a Person ceases to be an
Affiliate of a Party, then, without any further action, such Person shall cease
to have any rights, including license and sublicense rights, under this
Agreement by reason of being an Affiliate of such Party.

 

1.2 “Agreement” shall have the meaning set forth in the Preamble.

 

1.3 “ALFASIGMA” shall have the meaning set forth in the Preamble.

 

1.4 “ALFASIGMA Indemnified Parties” shall have the meaning set forth in Section
12.1(a).

 



 2

  



 

CONFIDENTIAL

 

1.5 “ALFASIGMA Material Breach” means any material breach by ALFASIGMA of any of
its obligations as follows: (a) make any payment to IPI under ARTICLE VI when
due and payable; (b) unauthorized activities within or outside the ALFASIGMA
Territory as specified in Section 2.7; or (c) failure to use Commercially
Reasonable Efforts pursuant to Section 4.2(a). ALFASIGMA shall not be liable for
any failure to perform, or be considered in breach of, its obligations under
this Agreement (other than obligations to make payments of money) to the extent
such performance has been delayed, interfered with or prevented by an event of
Force Majeure.

 

1.6 “ALFASIGMA Territory” means worldwide.

 

1.7 “Anti-Corruption Laws” means all Laws, conventions and international
financial institution rules regarding corruption, bribery, ethical business
conduct, money laundering, political contributions, gifts, gratuities, or lawful
expenses to public officials and private persons, agency relationships,
commissions, lobbying, books and records, and financial controls.

 

1.8 “Audited Party” shall have the meaning set forth in Section 7.6.

 

1.9 “Background IP” shall mean and include all IP relating to the Compound
and/or the Product which is owned or Controlled by the respective Party and/or
its Affiliates at the Effective Date, and which shall remain IP owned or
Controlled by such Party and/or its Affiliates during the Term.

 

1.10 “Business Day” means any day other than Saturday, a Sunday or any day banks
are authorized or required to be closed in New York City, United States, or in
Bologna, Italy.

 

1.11 “Calendar Quarter” means the respective periods of three (3) consecutive
calendar months ending on March 31, June 30, September 30 and December 31, for
so long as this Agreement is in effect; provided, however, that (a) the first
Calendar Quarter shall extend from the Effective Date until the end of the first
full Calendar Quarter thereafter, and (b) the last Calendar Quarter shall end
upon the expiration of this Agreement.

 

1.12 “Calendar Year” means each successive period of twelve (12) months
commencing on January 1 and ending on December 31, for so long as this Agreement
is in effect; provided, however, that (a) the first Calendar Year shall commence
on the Effective Date and end on December 31, 2019, and (b) the last Calendar
Year shall commence on January 1 of the Calendar Year in which this Agreement
terminates or expires and end on the date of termination or expiration of this
Agreement.

 

1.13 “Commencement of the First Phase III” means the date of completion, in
accordance with the Law and the study protocol under the Development Plan, of a
first study visit by a human subject in the first phase III clinical trial, as
conducted by ALFASIGMA, its Affiliates or Sublicensees hereunder for the
Development of the Product or the Compound (first patient first visit).

 

1.14 “Commercialization” means all activities directed to marketing,
distributing, detailing or selling the Compound or the Product (as well as
importing and exporting activities in connection therewith), including all
activities directed to obtaining pricing approvals. Cognates of the word
“Commercialization” shall have correlative meanings.

 

 3

  



 

CONFIDENTIAL

 

1.15 “Commercially Reasonable Efforts” means with respect to the efforts to be
expended by any Party with respect to any objective, reasonable, diligent, good
faith efforts to accomplish such objective as such Party would use in its
ordinary course of business to accomplish a similar objective under similar
circumstances. With respect to any objective relating to the Development and
Commercialization of a Product by ALFASIGMA, “Commercially Reasonable Efforts”
means that level, caliber and quality of efforts and resources reasonably and
normally used in the research, Development and Commercialization by companies in
the pharmaceutical industry of the size of ALFASIGMA for a compound or product
which is of similar market potential and at a similar stage in its Development
or product life, taking into account, without limitation, with respect to the
Product, issues of safety, efficacy, product profile, competitiveness in the
marketplace, including efforts used by similarly positioned competitors for
competing products, regulatory structure involved, timing for market entry,
proprietary position, and other relevant scientific, technical, business,
marketing, return on investment and other commercial factors. Without limiting
the generality of the foregoing, “Commercially Reasonable Efforts” requires that
ALFASIGMA (a) promptly assigns responsibility for such obligations to specific
employees who are held accountable for progress and monitoring such progress on
an ongoing basis, and (b) set and consistently seek to adhere to the targets,
budgeting and timelines (to the extent adherence to such activities and
timelines are controllable by ALFASIGMA) set forth in the then most current
version of the Development Plan agreed upon by the Parties, unless ALFASIGMA has
a reasonable basis to diverge from the Development Plan.

 

1.16 “Competing Activities” shall have the meaning set forth in Section 9.3(c).

 

1.17 “Compound” means IPI’s proprietary molecule known as Brilacidin in the
chemical structure set forth in Exhibit B, including any back-up compounds and
analogues (including, prodrugs, metabolites, complexes, degradants, impurities,
mixtures and other combinations) their salts, solvates, hydrates, stereoisomers,
crystalline and amorphous forms, owned or Controlled by IPI as of the Effective
Date or during the Term.

 

1.18 “Compound Specifications” means specifications of the Compound set forth in
Exhibit D.

 

1.19 “Confidential Information” shall have the meaning set forth in Section
10.1.

 

1.20 “Control” or “Controlled” means the possession of the right to grant
licenses or sublicenses or to disclose proprietary or trade secret information
without violating the terms of any agreement or other arrangement with a Third
Party and without misappropriating or infringing the proprietary or trade secret
information of a Third Party or being obligated to pay any royalties or other
consideration therefor.

 

1.21 “Cover”, “Covered” or “Covering” means, with respect to a product,
technology, process or method, that, in the absence of ownership of or a license
granted under a Valid Claim, the practice or exploitation of such product,
technology, process or method would infringe such Valid Claim (or, in the case
of a Valid Claim that has not yet issued, would infringe such Valid Claim if it
were to issue).

 

1.22 “Defending Party” shall have the meaning set forth in Section 8.6.

 

1.23 “Designee” shall have the meaning set forth in Section 11.6(d).

 

1.24 “Development” means, with respect to the Compound and/or the Product, all
processes and activities that are reasonably required to obtain Marketing
Approval of such Compound and/or the Product, including toxicology, pharmacology
and other pre-clinical efforts, test method development and stability testing,
statistical analysis, clinical studies and regulatory activities. Cognates of
the word “Development” shall have correlative meanings.

 

 4

  



 

CONFIDENTIAL

 

1.25 “Development Plan” shall have the meaning set forth in Section 3.2(b).

 

1.26 “Effective Date” shall have the meaning set forth in the Preamble.

 

1.27 “Executive Officer” means an executive of each Party who shall have a title
of Vice President or more senior in the case of IPI and shall have a title of
Vice President or more senior in the case of ALFASIGMA.

 

1.28 “FCPA” means the U.S. Foreign Corrupt Practices Act (15 U.S.C. Section
78dd-1, et seq.) as amended.

 

1.29 “First Commercial Sale” means the first sale of commercial quantities of
the Product by ALFASIGMA or any of its Affiliates or Sublicensees in the
ALFASIGMA Territory to a Third Party on arm’s length terms for use in the
Indication after receipt of Marketing Approval by ALFASIGMA in the ALFASIGMA
Territory. Sales for test marketing, sampling and promotional uses, clinical
trial purposes or compassionate or similar use shall not be construed as a First
Commercial Sale.

 

1.30 “Force Majeure” means any unforeseen circumstances that are not within the
reasonable control of, and without fault or negligence on the part of, the Party
affected thereby, potentially including an act of God, war, act of terrorism,
insurrection, riot, strike or labor dispute, fire, explosion, flood, government
requisition or allocation, interruption or delay in transportation, fuel
supplies or electrical power, embargo, boycott, order or act of civil or
military authority.

 

1.31 “Formulation” means the finished formulation(s) for local administration
(e.g., gel, foam, enema) to the rectum and/or colon.

 

1.32 “Good Manufacturing Practices” or “GMP” means the current Good
Manufacturing Practices as set forth in the United States of America or European
Community Directive 2003/94/EC (or any successor regulation thereto) in relation
to medicinal products for human use and investigational medicinal products for
human use, as interpreted by ICH Harmonized Tripartite Guideline, Good
Manufacturing Practice Guide for Active Pharmaceutical Ingredients, including
without limitation, ICH Q7A (Guideline on Good Manufacturing Practice for Active
Pharmaceutical Ingredients) and Eudralex Vol 4.

 

1.33 “Governmental Authority” means any court, agency, department, authority or
other instrumentality of any national, state, county, city or other political
subdivision.

 

1.34 “Good Clinical Practice” or “GCP” means the current Good Clinical Practices
officially published and interpreted or required by (a) the FDA, as set forth in
FDA regulations in 21 C.F.R. Parts 11, 50, 54, 56, and 312 and related FDA
guidance documents, and (b) the International Conference on Harmonization of
Technical Requirements for Registration of Pharmaceuticals for Human Use (ICH),
as set forth the International Conference on Harmonization ICH E6 (R2): Good
Clinical Practices Consolidated Guideline (issued as EMA/CHMP/ICH/135/1995), or
as otherwise required by the Law.

 

 5

  



 

CONFIDENTIAL

 

1.35 “Indication” (or “UP/UPS Indication”) means the prevention, treatment,
amelioration, diagnosis or monitoring of Ulcerative Proctitis/Proctosigmoiditis
(UP/UPS).

 

1.36 “Infringement” means any infringement as determined by Law, including
direct infringement, contributory infringement or any inducement to infringe.
Cognates of the word “Infringe” shall have correlative meanings.

 

1.37 “Insolvency Event” means, in relation to either Party, any of the
following: (a) that Party becomes unable to, or shall admit in writing its
inability to, pay its debts as they become due; (b) that Party shall commence
any case, proceeding or other action (i) under any existing Law of any
jurisdiction relating to bankruptcy, insolvency, reorganization or relief of
debtors, seeking to have an order for relief entered with respect to it, or
seeking to adjudicate it a bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding-up, liquidation, dissolution, composition or
other relief with respect to it or its debts, or (ii) seeking appointment of a
receiver, trustee, custodian, conservator or other similar official for it or
for all or any substantial part of its assets, or any such Party shall make a
general assignment for the benefit of its creditors; (c) there shall be
commenced against such Party any case, proceeding or other action of a nature
referred to in clause (b) above that results in the entry of an order for relief
or any such adjudication or appointment; (d) there shall be commenced against
such Party any case, proceeding or other action seeking issuance of a warrant of
attachment, execution, distraint or similar process against all or any
substantial part of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, or stayed or bonded
pending appeal within sixty (60) days from the entry thereof; or (e) such Party
shall take any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any of the acts set forth in clauses (b), (c) or (d)
above.

 

1.38 “IP” means any and all invention, whether or not patentable, discovery or
Know-How, including patents, copyrights, trade secrets or any other proprietary
information protectable by statutory provision or common law doctrine, but
specifically excluding trademarks and trade names.

 

1.39 “IPI Indemnified Parties” shall have the meaning set forth in Section
12.1(b).

 

1.40 “IPI Know-How” means all Know-How owned or Controlled by IPI as of the
Effective Date or during the Term that is reasonably necessary or useful for the
Development, Manufacture or Commercialization of the Compound and/or the Product
in the Indication in the ALFASIGMA Territory. The IPI Know-How shall include the
Know-How relating to the Compound whether in and/or outside the Formulation. IPI
Know-How does not include IPI Patents. IPI Know-How also does not include any
Know-How owned or Controlled by any Third Party acquirer of IPI to the extent
not related to the Compound and/or the Product in the Indication in the
ALFASIGMA Territory.

 

1.41 “IPI Material Breach” means any material breach by IPI of any of its
obligations as follows: (a) supply of Compound to ALFASIGMA pursuant to Article
V and Exhibit D and Exhibit F, (b) transfer of the IPI Know-How pursuant to
Section 2.5 and Section 2.6 (as applicable), (c) grant of exclusive Licenses by
IPI pursuant to Section 2.1(a), (d) prosecution and maintenance of the IPI
Patents pursuant to Section 8.2,(e) IPI or its successors or permitted assignees
ceasing to be the owner of Know How and Patent Rights licensed under this
Agreement, and (f) supply by IPI to ALFASIGMA of all available documents (CMC &
Clinical) required for submission to Regulatory Authorities in the ALFASIGMA
Territory. IPI shall not be liable for any failure to perform, or be considered
in breach of, its obligations under this Agreement (other than obligations to
make payments of money) to the extent such performance has been delayed,
interfered with or prevented by an event of Force Majeure.

 

 6

  



 

CONFIDENTIAL

 

1.42 “IPI Patents” means all Patent Rights (other than the Joint Patents) owned
and/or Controlled by IPI as of the Effective Date or during the Term with
respect to Compound and/or Product and that Cover (a) the compositions of matter
of the Compound and/or Product, or (b) methods of use, administration or
formulation of the Compound and/or the Product in and/or outside the Indication.
A list of the “IPI Patents” as of the Effective Date is set forth in Exhibit A
hereto. IPI Patents does not include any Patents owned or Controlled by a Third
Party acquirer of IPI to the extent not related to the Compound and/or the
Product in the Indication in the ALFASIGMA Territory.

 

1.43 “IPI Territory” means worldwide as it relates to products other than those
licensed under this Agreement.

 

1.44 “JDC” shall have the meaning set forth in Section 3.1.

 

1.45 “Joint IP” means all IP created or developed jointly by or on behalf of IPI
or its Affiliates or Sublicensees and ALFASIGMA or its Affiliates or
Sublicensees arising as a result of the activities undertaken by the Parties
under this Agreement, but only to the extent not claimed in or Covered by any
published or otherwise publicly available Joint Patent. Joint IP shall not
include any IP solely owned or Controlled by IPI or ALFASIGMA.

 

1.46 “Joint Patents” means any Patent Right that claims or Covers any invention,
development or discovery and which Patent Right names at least one inventor from
both (i) IPI or its Affiliates or any Person acting on IPI’s behalf, and (ii)
ALFASIGMA or its Affiliates, Sublicensees or any Person acting on ALFASIGMA’s
behalf.

 

1.47 “Know-How” means techniques, technology, trade secrets, inventions (whether
patentable or not), methods, know-how, data and results (including
pharmacological, toxicological and pre-clinical, clinical, manufacturing data
and results), analytical and quality control data and results, regulatory
documents, and other information, compositions of matter, cells, cell lines,
assays, animal models and other physical, biological, or chemical material. For
clarity, “Know-How” shall include Chemistry, Manufacturing and Control (“CMC”)
data.

 

1.48 “Law” means, individually and collectively, any and all laws, ordinances,
rules, directives, administrative circulars and regulations of any kind
whatsoever of any Governmental Authority within the applicable jurisdiction,
currently in effect or enacted or promulgated during the Term, as amended from
time to time, applicable to Development, Manufacturing, Commercialization and/or
the rights and obligations of either Party hereunder, including GCP and GMPs.

 

1.49 “License” shall have the meaning set forth in Section 2.1(a), subject to
Section 2.6(b)(i).

 

1.50 “Losses” shall have the meaning set forth in Section 12.1.

 

1.51 “Manufacture” shall mean all activities related to the manufacturing of a
pharmaceutical product, or any ingredient thereof, including but not limited to
test method development and stability testing, characterization, formulation,
process development, manufacturing for use in non-clinical or clinical studies,
manufacturing scale-up, quality assurance/quality control development, quality
control testing (including in-process release and stability testing), packaging,
release of product or any component or ingredient thereof, quality assurance
activities related to manufacturing and release of product, and regulatory
activities related to any of the foregoing. Cognates of the word “Manufacture”
shall have correlative meanings.

 

 7

  



 

CONFIDENTIAL

 

1.52 “Manufacturing Cost” means a supplier’s fully-burdened internal and Third
Party costs invoiced to the supplier, in each case to extent directly and
actually incurred in Manufacturing the Compound, determined in accordance with
such supplier’s standard cost accounting policies that are in accordance with
GAAP and expressed on a per unit Manufactured basis. Costs included will be
consistent with the activities outlined in the definition of “Manufacture”. For
clarity, the Manufacturing Cost will be calculated without applying any mark-up.

 

1.53 “Marketing Approval” means, with respect to the Compound and/or the Product
in a particular country or jurisdiction, all approvals (including where
applicable, pricing and reimbursement approvals), registrations, licenses or
authorizations from any Regulatory Authority that are necessary for the
Development, Manufacture and Commercialization in such country or jurisdiction.

 

1.54 “Manufacturing Option” shall have the meaning set forth in Section 2.6.

 

1.55 “Milestone Event” shall have the meaning set forth in Section 6.1(b).

 

1.56 “Milestone Payments” shall have the meaning set forth in Section 6.1(b).

 

1.57 “Net Sales” means, with respect to any Product, the amount invoiced by
ALFASIGMA, its Affiliates or Sublicensees for the sale of such Product to a
Third Party in the ALFASIGMA Territory less the following deductions, to the
extent attributable to the Product and to the extent actually incurred, accrued
or allocated, in each case in accordance with GAAP (or corresponding standards
in the ALFASIGMA Territory), consistently applied:

 

(a) trade and quantity discounts other than early payment cash discounts;

 

(b) returns, rebates, chargebacks and other allowances;

 

(c) retroactive price reductions that are allowed or granted;

 

(d) deductions to gross invoice price of Product imposed by Regulatory
Authorities or other Governmental Authorities; and

 

(e) transportation and insurance costs of such units of Product and custom
duties paid with respect to such units of Product,

 

(collectively, the “Net Sales Deductions”). In no event shall any particular Net
Sales Deduction be deducted more than once in calculating Net Sales (i.e., no
“double counting” of deductions).

 

 8

  



 

CONFIDENTIAL

 

1.58 “Net Sales Deductions” shall have the meaning set forth in Section 1.58.

 

1.59 “New IP” shall mean that if ALFASIGMA solely generates IP regarding the
Compound and/or the Product during the Term, the IP shall belong exclusively to
ALFASIGMA, pursuant to the terms and conditions of this Agreement. Likewise, if
IPI solely generates IP regarding the Compound and/or the Product during the
Term, the IP shall belong exclusively to IPI, pursuant to the terms and
conditions of this Agreement.

 

1.60 “Oral Drug Product(s)” shall mean finished formulation(s) for oral
administration containing the Compound (alone or in combinations with other
active pharmaceutical ingredients).

 

1.61 “Other GI Indications” shall have the meaning set forth in Section 2.4(d).

 

1.62 “Packaging and Labeling” shall have the meaning set forth in Section 5.5.

 

1.63 “Party” or “Parties” shall have the meaning set forth in the Preamble.

 

1.64 “Patent Rights” means any provisional and non-provisional patents and
patent applications, together with all additions, divisions, continuations,
continuations-in-part, substitutions, reissues, re-examinations, extensions,
registrations, patent term extensions, supplemental protection certificates,
design patents, certificates of invention and other similar rights, so-called
pipeline protection, any importation, revalidation, confirmation or introduction
patent, renewals and foreign counterparts thereof.

 

1.65 “Person” means any corporation, limited or general partnership, limited
liability company, joint venture, trust, unincorporated association,
governmental body, authority, bureau or agency, any other entity or body, or an
individual.

 

1.66 “Product” means any pharmaceutical product using the Formulation containing
the Compound (alone or in combinations with other active pharmaceutical
ingredients) in the Indication.

 

1.67 “Promotional Materials” means all written, printed, video or graphic
advertising, promotional, educational and communication materials (other than
the Product labels and package inserts) for marketing, advertising and promoting
of the Product.

 

1.68 “Regulatory Authority” means any Governmental Authority or other authority
responsible for granting Marketing Approvals for the Product.

 

1.69 “Regulatory Exclusivity” means, with respect to any country, any exclusive
Commercialization rights or data exclusivity rights conferred by any Regulatory
Authority with respect to the Product, other than a Patent Right, during which
ALFASIGMA or its Affiliates or Sublicensees have the exclusive right to market,
price, and sell the Product in such country through a regulatory exclusivity
right.

 

1.70 “Regulatory Materials” means materials developed or compiled in preparation
for Regulatory Authority meetings, regulatory applications, submissions,
dossiers, notifications, registrations, Marketing Approvals and/or other filings
made to or with, or other approvals granted by, a Regulatory Authority with
respect to the Compound or Product in a particular jurisdiction.

 

 9

  



 

CONFIDENTIAL

 

1.71 “Royalties” shall have the meaning set forth in Section 6.1(c).

 

1.72 “Royalty Term” means the period commencing upon the First Commercial Sale
and ending upon the last to occur of: (a) the expiration of the last to expire
IPI Patent that contains a Valid Claim Covering the Compound or the Product in
the ALFASIGMA Territory; (b) the expiration of Regulatory Exclusivity for the
sale of Product in the ALFASIGMA Territory; and (c) the tenth (10th) anniversary
of the First Commercial Sale.

 

1.73 “Sublicensees(s)” means any Person (other than an Affiliate) to which
ALFASIGMA has granted a permitted sublicense in accordance with the terms of
this Agreement.

 

1.74 “Term” shall have the meaning set forth in Section 11.1.

 

1.75 “Third Party” means a Person other than (a) IPI or any of its Affiliates
and (b) ALFASIGMA or any of its Affiliates.

 

1.76 “Third Party Manufacturer” shall have the meaning set forth in Exhibit D.

 

1.77 “UC/CD Indications” shall have the meaning set forth in Section 2.3(d).

 

1.78 “Valid Claim” means a claim of (a) an issued and unexpired Patent Right,
which claim has not been held invalid or unenforceable by a court or other
government agency of competent jurisdiction from which no appeal can be or has
been taken and has not been held or admitted to be invalid or unenforceable
through re-examination or disclaimer, opposition procedure, nullity suit or
otherwise, or (b) a pending Patent Right application; provided, however, that if
a claim of a pending patent application shall not have issued within seven (7)
years after the earliest filing date from which such claim takes priority, such
claim shall no longer constitute a Valid Claim for purposes of this Agreement
unless and until a patent issues with such claim.

 

1.79 “VAT” shall have the meaning set forth in Section 7.8.

 

ARTICLE II

 

License Grant

 

2.1 Licenses. (a) Subject to the terms and conditions of this Agreement, IPI
hereby grants to ALFASIGMA (i) an exclusive royalty-bearing license, with the
right to grant sublicenses pursuant to Section 2.2, under IPI’s right, title and
interest in and to the IPI Patents, the IPI Know-How, the Joint IP, the Joint
Patents and the New IP owned or Controlled by IPI specifically for and limited
to Develop the Product in the ALFASIGMA Territory for the Indication, and (ii)
an exclusive, royalty-bearing license, with the right to grant sublicenses
pursuant to Section 2.2, under IPI’s right, title and interest in and to the IPI
Patents, the IPI Know-How, the Joint IP, the Joint Patents and the New IP owned
or Controlled by IPI to Manufacture, have Manufactured and Commercialize the
Product in the ALFASIGMA Territory for the Indication (collectively, the
“License”). The License shall be exclusive even with respect to IPI and its
Affiliates, except as set forth in Section 2.1(b).

 

(b) Anything to the contrary in Section 2.1(a) notwithstanding, IPI shall have
the right, directly or through Third Parties, to develop and Manufacture the
Compound or one or more products incorporating the Compound (other than the
Product) in the IPI Territory in support of IPI obtaining marketing approval for
products (other than the Product), and commercializing products (other than the
Product) in the IPI Territory, and nothing in this Section 2.1(b) shall be read
to the contrary; provided, that IPI shall not, directly or through any of its
Affiliates or Third Parties, Manufacture and/or commercialize any Oral Drug
Product specifically for the Indication. Without limiting the foregoing, IPI
shall have the right, directly or through Third Parties, to develop and
Manufacture products (other than the Product) incorporating the Compound in the
ALFASIGMA Territory in support of IPI obtaining marketing approval for, and
commercializing such products in the ALFASIGMA Territory.

 

 10

  



 

CONFIDENTIAL

 

2.2 Sublicenses. ALFASIGMA shall have the right to grant sublicenses (or further
rights of reference) through multiple tiers under the License to its Affiliates
and/or Sublicensees without IPI’s consent; provided, however, that (a) each
sublicense shall be subject to and consistent with the terms hereof; (b)
ALFASIGMA shall enforce the performance by each Sublicensee of such
Sublicensee’s obligations under such sublicense; (c) notwithstanding any such
sublicense, ALFASIGMA shall remain solely liable for the performance of its
obligations hereunder by itself and through its Affiliates and Sublicensees; and
(d) ALFASIGMA shall prior to the execution of each such sublicense notify IPI in
writing of the identity of such proposed sublicensee.

 

2.3 Right of First Refusal for Oral Drug Product(s) in Ulcerative Colitis/
Crohn’s Disease (UC/CD) Indications. (a) If at any time during the Term, IPI (or
any of its Affiliates) receives or solicits a bona fide offer from a Third Party
which wishes to obtain rights to Develop, Manufacture and/or Commercialize an
Oral Drug Product(s) in the UC/CD Indications in any country of the ALFASIGMA
Territory, then prior to effecting any such transaction IPI shall notify in
writing to ALFASIGMA the terms and conditions offered by that Third Party to
IPI.

 

(b) If, within 30 days after IPI notifying to ALFASIGMA pursuant to Section
2.3(a), ALFASIGMA notifies IPI of its interest to such Development,
Manufacturing and/or Commercialization rights, then the Parties shall negotiate
in good faith a final binding agreement based on the terms and conditions
offered by that Third Party, to add the Oral Drug Product(s) in the UC/CD
Indications to this Agreement. If, despite negotiations in good faith, the
Parties do not reach any such agreement within 60 days after receipt by IPI of
the ALFASIGMA’s notice above, then IPI shall be free to grant such Development,
Manufacturing and/or Commercialization rights to any Third Party at terms and
conditions which are not substantially more favorable for such Third Party than
those notified to ALFASIGMA, provided, however, that (i) in the event that terms
and conditions are substantially more favorable for such Third Party than those
notified to ALFASIGMA, IPI shall promptly notify thereof to ALFASIGMA and then
the Parties shall have a new period of 30 days to negotiate in good faith a
final binding agreement based on such more favorable terms and conditions, and
(ii) subject to paragraph (i) above, no further negotiation options will be
provided to ALFASIGMA thereafter.

 

(c) If, ALFASIGMA notifies to IPI of its lack of interest to (or within 30 days
after receipt by ALFASIGMA of IPI’s written proposal under Section 2.3(a),
ALFASIGMA does not notify IPI of its interest to such Development, Manufacture
and/or Commercialization rights, then IPI shall be free to grant such rights to
any Third Party at terms and conditions which are not substantially more
favorable for such Third Party than those notified to ALFASIGMA, provided,
however, that (i) in the event that terms and conditions are substantially more
favorable for such Third Party than those notified to ALFASIGMA, IPI shall
promptly notify thereof to ALFASIGMA and then the Parties shall have a new
period of 30 days to negotiate in good faith a final binding agreement based on
such more favorable terms and conditions, and (ii) subject to paragraph (i)
above, no further negotiation options will be provided to ALFASIGMA thereafter.

 

 11

  



 

CONFIDENTIAL

 

(d) For the purpose hereof, the term “UC/CD Indications” means the usage of Oral
Drug Product(s) for the prevention, treatment, amelioration, diagnosis or
monitoring of Ulcerative Colitis (UC) and Crohn’s Disease (CD).

 

2.4 Right of First Negotiation for drug product(s) in Other GI Indications. (a)
If at any time during the Term, (i) ALFASIGMA wishes to obtain the rights to
Develop, Manufacture and/or Commercialize a drug product(s) containing the
Compound (alone or in combinations with other active pharmaceutical ingredients)
in Other GI Indications in any country of the ALFASIGMA Territory where IPI has
not granted rights to Third Party at that time, ALFASIGMA will propose in
writing to IPI the terms and conditions to obtain such rights and then the
Parties shall negotiate in good faith a final binding agreement to add such drug
product(s) in Other GI Indications to this Agreement; and/or (ii) IPI wishes
(directly or indirectly through any of its Affiliates or Third Parties) to
Develop, Manufacture and/or Commercialize such drug product(s) in Other GI
Indications, IPI will propose in writing to ALFASIGMA the terms and conditions
to grant to ALFASIGMA such rights to such drug product(s) in Other GI
Indications. If, within 30 days thereafter, ALFASIGMA notifies IPI of its
interest to such Development, Manufacturing and/or Commercialization rights,
then the Parties shall negotiate in good faith a final binding agreement on
commercially reasonable terms to add such other drug product(s) containing the
Compound in Other GI Indications to this Agreement.

 

(b) If, despite negotiations in good faith, the Parties do not reach any such
agreement within 60 days after receipt by IPI of ALFASIGMA’s written proposal
under Section 2.4(a)(i), or by ALFASIGMA of the IPI’s written proposal under
Section 2.4(a)(ii), as the case may be, then IPI shall be free to grant such
Development, Manufacturing and/or Commercialization rights to any Third Party at
terms and conditions which are not substantially more favorable for such Third
Party than those notified to ALFASIGMA, provided, however, that (i) in the event
that terms and conditions are substantially more favorable for such Third Party
than those notified to ALFASIGMA, IPI shall promptly notify thereof to ALFASIGMA
and then the Parties shall have a new period of 30 days to negotiate in good
faith a final binding agreement based on such more favorable terms and
conditions, (ii) subject to paragraph (i) above, no further negotiation options
will be provided to ALFASIGMA thereafter.

 

(c) In the case under Section (a)(ii) above, if, ALFASIGMA notifies to IPI of
its lack of interest to (or within 30 days after receipt by ALFASIGMA of IPI’s
written proposal, ALFASIGMA does not notify IPI of its interest to) such
Development, Manufacturing and/or Commercialization rights, then IPI shall be
free to grant such rights to any Third Party at terms and conditions which are
not substantially more favorable for such Third Party than those notified to
ALFASIGMA, (i) in the event that terms and conditions are substantially more
favorable for such Third Party than those notified to ALFASIGMA, IPI shall
promptly communicate thereof to ALFASIGMA and then the Parties shall have a new
period of 30 days to negotiate in good faith a final binding agreement based on
such more favorable terms and conditions, and (ii) subject to paragraph (i)
above, no further review options will be provided to ALFASIGMA thereafter.

 

(d) For the purpose hereof, the term “Other GI Indications” means the usage of
any drug products containing the Compound (other than, for clarity, the
Product), whether in the Formulation and/or other formulation, for the
prevention, treatment, amelioration, diagnosis or monitoring of gastrointestinal
diseases and conditions (including any Oral Drug Products in the Indications),
in each case other than the UC/CD Indications.

 

2.5 Technology/Know-How Transfer. (a) The Parties agree that within (i) thirty
(30) days after the Effective Date, IPI shall provide to ALFASIGMA, a single
copy of all tangible embodiments (including in the electronic form) of the IPI
Know-How (including the Background IP) and the other materials as set forth in
Exhibit H, and (ii) one hundred eighty (180) days after the Effective Date, IPI
shall provide to ALFASIGMA a single copy of any other tangible embodiments
(including in the electronic form) of the IPI Know-How (including the Background
IP) as reasonably necessary or useful for the practice and/or use of the
License, in each case, on an exclusive basis for use in the Indication in the
ALFASIGMA Territory, without any fee or consideration to IPI.

 

 12

  



 

CONFIDENTIAL

 

(b) IPI shall give reasonable assistance to ALFASIGMA, without any fee or
consideration to IPI, in connection with the technology transfer as reasonably
necessary or useful to Manufacture the Compound (subject to Section 2.6) and/or
the Product.

 

(c) During the Term, (i) without any fee or consideration to IPI, IPI shall
continue to provide to ALFASIGMA all relevant IPI Know-How as it becomes
reasonably available to IPI and/or its Affiliates during the Term, concerning
the Compound and/or the Product as reasonably necessary or useful for the
practice and/or use of the License, and (ii) ALFASIGMA shall share with IPI all
ALFASIGMA Know-How concerning the Compound generated under the Development Plan,
provided, however, that (w) any such sharing of ALFASIGMA Know-How shall not
result in any transfer of ownership of or right to IPI, (x) ALFASIGMA shall be
and remain the owner of all such Know-How in the ALFASIGMA Territory, (y) such
data shall be subject to confidentiality obligation as customary for Know-How of
this type, and (z) subject to Section 2.5(d), IPI shall be entitled to use such
Know-How as may be appropriate to support IPI regulatory approvals of the
Compound for any indications other than the Indication and/or to support the
Compound knowledge base.

 

(d) Any proposed use by IPI (directly or through any of its Affiliates or Third
Parties) for Commercial exploitation of the new owned Know-How of ALFASIGMA
relating to the Compound (under Section 2.5(c)(ii)), will be subject to approval
by ALFASIGMA, and subject to negotiation in good faith of appropriate
compensation to ALFASIGMA.

 

(e) For the avoidance of doubt, nothing in this Agreement will be construed to
require IPI to modify, enhance, improve, develop additional indications other
than the Indications, or otherwise make any Developments in respect of the
Compound, any drug product containing the Compound (alone or in combinations
with other active pharmaceutical ingredients), the Product, the IPI Patents, or
any IPI Know-How for or on behalf of ALFASIGMA, unless otherwise expressly
agreed in writing by IPI.

 

2.6 Manufacturing Option. (a) ALFASIGMA will have the option exercisable at any
time during the Term, without any fee or consideration to IPI, to Manufacture
(or have Manufactured) the Compound for Development and/or Commercialization of
the Product in the ALFASIGMA Territory with a right to sub-license in multiple
tiers (the “Manufacturing Option”) (i) without IPI’s approval, in the event that
IPI is unable to provide the Compound to ALFASIGMA pursuant to Article V,
Exhibit D and Exhibit F and (ii) upon IPI’s approval (such approval to not be
unreasonably withheld), in the event that ALFASIGMA is able to Manufacture
and/or have Manufactured the Compound of similar quality at cost more favorable
than that then currently applied or offered (as the case may be) by IPI to
ALFASIGMA, provided, however, that, (x) ALFASIGMA offers to IPI the same
Manufacturing terms, and (y) the approval by IPI under paragraph (ii) above
shall not be denied in case IPI is not able to match any such Manufacturing
terms.

 

 13

  



 

CONFIDENTIAL

 

(b) Subject to the exercise of the Manufacturing Option under Section 2.6(a),
(i) IPI shall grant to ALFASIGMA a non-exclusive, royalty-bearing license, with
the right to grant sublicenses pursuant to Section 2.2, under IPI’s right, title
and interest in and to the IPI Patents, the IPI Know-How, the Joint IP, the
Joint Patents and the New IP owned or Controlled by IPI to Manufacture or have
Manufacture the Compound in the ALFASIGMA Territory (as part of the License),
(ii) IPI shall provide to ALFASIGMA, without any fee or consideration to IPI,
all technological Know-How owned and/or Controlled by IPI and/or its Affiliates
during the Term, as reasonably necessary or useful to support ALFASIGMA in the
Development and Manufacturing of the Compound, as applicable, including any
technology transfer for such purpose, and (iii) ALFASIGMA shall share with IPI
all its Know-How concerning the formulation of the Compound generated by
ALFASIGMA as a result of the exercise of the Manufacturing Option, provided,
however, that (w) any such sharing of the ALFASIGMA Know-How shall not result in
any transfer of the ownership of or right to IPI, (x) ALFASIGMA shall be and
remain the owner of any and all such Know-How in the ALFASIGMA Territory, (y)
such Know-How shall be subject to confidentiality obligation as customary for
data of this type, and (z) subject to Section 2.6(c), IPI shall be entitled to
use such Know-How as may be appropriate to support IPI regulatory approvals of
the Compound for any indications other than the Indications and/or to support
the Compound knowledge base.

 

(c) Any proposed use by IPI (directly or through any of its Affiliates or Third
Parties) for Commercial exploitation of the new owned Know-How of ALFASIGMA
relating to the formulation of the Compound (under Section 2.6(b)(iii)), will be
subject to approval by ALFASIGMA, and subject to negotiation in good faith of
appropriate compensation to ALFASIGMA.

 

2.7 Prohibited Activities within the ALFASIGMA Territory. To the extent
permitted under the Law in the ALFASIGMA Territory, ALFASIGMA agrees that (i)
neither it, nor any of its Affiliates, will Commercialized the Compound or
Product to any Third Party for use in formulations other than the Formulation
and/or outside the Indication, as applicable, and (ii) ALFASIGMA shall notify
IPI if ALFASIGMA becomes aware that any Third Party to whom it has sold or
provided the Compound and/or Product, or to whom it has granted any rights with
respect to the Compound and/or Product, directly or indirectly, is engaging in
the direct or indirect Commercialization of the Compound and/or Product for use
in formulations other than the Formulation and/or outside the Indication, as
applicable, and use Commercially Reasonable Efforts to cause such Third Party to
cease such activities.

 

2.8 No Other Rights. Except as expressly set forth in this Agreement, neither
Party grants to the other Party any license, express or implied under its
intellectual property rights. ALFASIGMA agrees that it shall not use any of the
IPI Patents or IPI Know-How, except for the use or practice of the License and
the other purposes which are not expressly prohibited under this Agreement.

 

2.9 Third Party License. In the event during the Term, ALFASIGMA and/or IPI
desires to obtain from any Third Party a license to any of such Third Party’s IP
to Develop, Manufacture and Commercialize the Compound and/or the Product in the
Indication in the ALFASIGMA Territory, then the Parties shall cooperate in order
to enter into negotiations with such a Third Party with respect to the terms of
such licenses.

 

 14

  



 

CONFIDENTIAL

 

ARTICLE III

 

Governance

 

3.1 Joint Development Committee. Promptly following the Effective Date,
ALFASIGMA and IPI will establish a Joint Development Committee (“JDC”),
consisting of six (6) people, with three (3) representatives appointed by IPI
and three (3) representatives appointed by ALFASIGMA. The JDC will be chaired by
one of ALFASIGMA’s representatives. The role of the JDC shall be to determine
and approve appropriate material actions with respect to the Development of the
Product in accordance with the terms and conditions of this Agreement. It will
also serve as a forum for the sharing of information and facilitating
communications between the Parties regarding Development, Manufacture and/or
Commercialization activities with respect to the Compound and/or Product and the
Oral Drug Products in/or outside the Indication.

 

3.2 JDC Responsibilities. The JDC shall be responsible for:

 

(a) coordinating the activities of the Parties under this Agreement and
providing a forum to facilitate communications between the Parties regarding (i)
Development, Manufacture and/or Commercialization activities with respect to the
Compound and/or Product, and (ii) the Oral Drug Products in/or outside the
Indication;

 

(b) reviewing, discussing and approving the Development plan for the Product in
the ALFASIGMA Territory (including the budget constituting part thereof), which
shall be prepared by ALFASIGMA within ninety (90) days after receipt by
ALFASIGMA of the documents and other materials pursuant to Section 2.5(a)(i),
which shall be appended to this Agreement in Exhibit C (the “Development Plan”);

 

(c) reviewing, discussing and approving, from time to time, amendments to the
Development Plan as necessary or required to obtain Marketing Approval;

 

(d) reviewing, discussing and approving activities as necessary or required to
progress the Development of the Product by ALFASIGMA;

 

(e) facilitating the exchange of information between the Parties relating to the
clinical trials, studies and data arising out of the progress of the Development
of the Product;

 

(f) reviewing and approving activities related to the Manufacture of Compound
and/or the Product;

 

(g) discussing the status, and facilitating the exchange of information between
the Parties, of the IP, the Joint IP and/or the Joint Patents related to the
Compound and/or the Product, as required in connection with this Agreement; and

 

(h) establishing subcommittees or task forces to investigate and make
recommendations with respect to particular matters affecting the Development
and/or Commercialization of the Compound and/or Product, as the JDC deems
necessary or advisable.

 

3.3 Meetings and Minutes. (a) The JDC shall meet at least quarterly for the
first two (2) Calendar Years, and thereafter twice per Calendar Year, or more
often as needed and as agreed by the Parties, with each Party bearing its own
costs and expenses for organization and participation. Meetings may be
in-person, or by telephone conference call, or internet meeting, as determined
by the JDC members for the applicable meeting. Employees or consultants of a
Party who are not representatives of the Parties on the JDC may attend JDC
meetings; provided, however, that such attendees are bound by obligations of
confidentiality, non-use, and non-disclosure consistent with Article X.

 

 15

  



 

CONFIDENTIAL

 

(b) ALFASIGMA will be responsible for preparing reasonably detailed written
minutes of all JDC meetings that reflect material decisions made and action
items identified at such meetings. Such minutes shall be distributed in draft
form no later than fifteen (15) Business Days following each meeting and shall
be deemed accepted and effective unless the other Party has objected to the same
within ten (10) Business Days of its receipt of such minutes and, if the Parties
do not agree on any issue with respect to the minutes, such issue shall be
recorded in the finalized minutes for such meeting.

 

3.4 Decision-Making. (a) The JDC shall attempt to make decisions by consensus of
the representatives present, with each Party having a single vote irrespective
of the number of representatives of such Party in attendance or by a written
resolution signed by at least one (1) representative appointed by each Party.

 

(b) If the JDC cannot, or does not, reach consensus on an issue which has been
discussed during a meeting of the JDC within ten (10) Business Days after the
matter has first been discussed by the JDC, or any shorter term which is
required by specific circumstances, then such issue shall be referred to the
respective Executive Officers of the Parties. Such Executive Officers shall meet
for attempted resolution by good faith negotiations within thirty (30) days
after such issue is referred to them. If the Executive Officers are not able to
resolve such disputed issue within this thirty (30)-day period, and the disputed
matter relates solely to the Product for the Indication in the Territory or,
subject to Section 3.4(c), the Compound in connection with any Adverse
Regulatory Determination as defined below, then ALFASIGMA shall have the final
decision making authority as to such disputed matter; provided, that ALFASIGMA’s
final decision making authority shall not (i) alter, amend or modify this
Agreement, (ii) impose an additional obligation on IPI, (iii) be used to
determine whether ALFASIGMA has used Commercially Reasonable Efforts to
undertake its obligations under this Agreement, or (iv) materially adversely
affect the right of IPI under Section 2.1(b). Any activity that requires JDC
approval shall not be undertaken unless and until the matter has been resolved
pursuant to this Section 3.4(b).

 

(c) Without prejudice to the generality of Section 3.4(b), if a Regulatory
Authority imposes or threatens to impose an obligation or requirement on
ALFASIGMA relating to the Compound and such obligation or requirement is
reasonably likely to adversely affect the ability of ALFASIGMA to obtain
Marketing Approval for the Product (an “Adverse Regulatory Determination”), then
ALFASIGMA shall promptly notify IPI of the Adverse Regulatory Determination. The
Parties shall, within ten (10) Business Days of IPI’s receipt of notice of an
Adverse Regulatory Determination, meet in-person, or telephonically to
determine, in good faith, a response to the applicable Regulatory Authority that
addresses the Adverse Regulatory Determination. In connection with the Parties
activities pursuant to the preceding sentence, (i) the Parties shall use
Commercially Reasonable Efforts to eliminate, mitigate or otherwise minimize the
effect of the Adverse Regulatory Determination on ALFASIGMA, and/or (ii) at
ALFASIGMA’s request, IPI shall, in coordination with ALFASIGMA, attend any
Regulatory Authority meeting, interact with the Regulatory Authority and provide
documentary information to the Regulatory Authority; provided, that ALFASIGMA
shall bear the documented reasonable costs of IPI in connection with its
activities under this Section 3.4(c).

 

ARTICLE IV

 

Development & Commercialization

 

4.1 ALFASIGMA Responsibilities. Subject to the terms and conditions of this
Agreement, during the Term ALFASIGMA shall be solely responsible for all costs
and expenses associated with Developing, Manufacturing, and Commercializing the
Product in the ALFASIGMA Territory. All Development activities undertaken by or
on behalf of ALFASIGMA with respect to the Product shall be in accordance with
the Development Plan. All Development and Commercialization activities
undertaken by or on behalf of ALFASIGMA under this Agreement shall be in
compliance with all Laws in the ALFASIGMA Territory. Without limiting the
foregoing, ALFASIGMA shall not utilize deceptive, misleading or unethical
business practices in connection with the Commercialization of the Product
hereunder.

 

 16

  



 

CONFIDENTIAL

 

4.2 Diligence. (a) ALFASIGMA shall (directly and/or through one or more of its
Affiliates and/or Sublicensees) use Commercially Reasonable Efforts to Develop,
Manufacture and Commercialize the Product in the ALFASIGMA Territory. Without
limiting the generality of the foregoing, ALFASIGMA shall use Commercially
Reasonable Efforts to cause the First Commercial Sale of a Product in any
country of the ALFASIGMA Territory promptly after, and in any case not later
than, twelve (12) months after the date of obtainment of any Marketing Approval
in such country.

 

(b) If IPI, acting reasonably and in good faith believes that ALFASIGMA has
breached its obligations to use Commercially Reasonable Efforts pursuant to
Section 4.2(a), then IPI may provide to ALFASIGMA a written notice documenting
in reasonable detail the reasons for the assertion of such breach. Upon receipt
of such notice, ALFASIGMA shall have a period of twenty (20) Business Days to
notify IPI in writing if it has a reasonable good faith objection to any such
assertion of IPI specifying in reasonable detail the nature of the objections
and the disputed items (the “Disputed Items”). If ALFASIGMA notifies IPI any
Disputed Items, then the Parties shall attempt to resolve in good faith their
differences and reach agreement within 10 (ten) Business Days after such notice,
failing which all matters as to which agreement is not so reached may,
thereafter, be submitted to arbitration pursuant to Section 13.3. For clarity,
IPI shall have the right to seek termination of this Agreement under Section
11.2 through the arbitration proceeding commenced pursuant to this Section
4.2(b).

 

4.3 Development progress information. During the Term, ALFASIGMA shall maintain
normal, complete and accurate records of all work conducted by or on behalf of
ALFASIGMA in connection with the Development and Commercialization of the
Product and all material results, data and developments made in conducting such
activities. Such records shall be maintained according to standard practice in a
format mutually agreed in good faith by the Parties.

 

4.4 Data Sharing and Right of Reference. (a) In addition to the adverse event
and safety reporting to be undertaken under the safety data exchange agreement
described in Section 4.6, each of the Parties shall provide to, or share with,
the other Party the information as set forth and in accordance with Section 2.5,
Section 2.6(b) and Section 2.6(c).

 

(b) As part of the License granted by IPI, ALFASIGMA shall have the right (with
the right to grant further rights of reference through multiple tiers) to
access, use and reference any Regulatory Materials of IPI (including any
investigational new drug application, clinical study application, clinical trial
exemption, or similar application or submission for approval to conduct human
clinical investigations filed with or submitted to a Regulatory Authority in
conformity with the requirements of such Regulatory Authority) to Develop,
Manufacture and Commercialize the Compound (subject to Section 2.6) and/or the
Product in the ALFASIGMA Territory.

 

 17

  



 

CONFIDENTIAL

 

(c) ALFASIGMA shall share with IPI all material data generated by ALFASIGMA as a
result of the Development hereunder, provided, however, that (i) any such
sharing of data shall not result in any transfer of the ownership of or right to
IPI, (ii) ALFASIGMA shall be and remain the owner of all such data on a
worldwide basis, (iii) such data shall be subject to confidentiality obligation
as customary for data of this type, and (iv) subject to Section 4.4(d), IPI
shall be entitled to use such data as may be appropriate to support IPI
regulatory approvals of the Compound for any indications other than the
Indication and/or to support the Compound knowledge base.

 

(d) Any proposed use by IPI (directly or through any of its Affiliates or Third
Parties) for Commercial exploitation of new owned data (excluding any
information required by Law or as reasonably necessary to assure or support
patient safety) belonging to ALFASIGMA pursuant to Section 4.4(c)(ii), will be
subject to approval by ALFASIGMA, and subject to negotiation in good faith of
appropriate compensation to ALFASIGMA.

 

4.5 Regulatory Activities. ALFASIGMA shall apply for and maintain, at
ALFASIGMA’s sole cost and expense and in the name of ALFASIGMA, its Affiliates
or Sublicensees, all Marketing Approvals of the Product in the ALFASIGMA
Territory. ALFASIGMA shall be responsible for the preparation of all Regulatory
Materials and all communications and interactions with Regulatory Authorities
with respect to the Product in the ALFASIGMA Territory, both prior to and
subsequent to receipt of Marketing Approval, and shall be responsible for
submitting such Regulatory Materials and communications to such Regulatory
Authorities, subject to review by the JDC prior to submission. Without prejudice
to Section 2.5(d), Section 2.6(c) and Section 4.4(d), ALFASIGMA shall promptly
provide IPI with an electronic copy (in English) of all material correspondence
from Regulatory Authorities received by or on behalf of ALFASIGMA with respect
to the Development of the Product in the ALFASIGMA Territory. ALFASIGMA shall
consult in good faith with IPI through the JDC with respect to matters addressed
in this Section 4.5.

 

4.6 Safety Data Exchange Agreement. Within sixty (60) days after the Effective
Date, but in any event prior to commencement of any clinical trials by ALFASIGMA
for the Development of the Product, the Parties, through the JDC, will in good
faith negotiate and finalize terms setting forth the obligations, procedures and
timelines for exchanging information pertaining to safety reporting obligations
(such as adverse and serious adverse events) observed in connection with the
Development of the Compound and Product, which terms shall be appended to this
Agreement in Exhibit E and constitute a part of this Agreement.

 

4.7 Government Filings. ALFASIGMA shall be solely responsible for applying and
maintaining all Regulatory Approvals in the ALFASIGMA Territory, at its sole
cost and expense, to the extent required to comply with its obligations
hereunder.

 

4.8 Promotional Material. (a) ALFASIGMA will create, develop and produce,
directly or through its Affiliates, Sublicensees or other nominees, Promotional
Materials for the Product in accordance with the Marketing Approvals and the Law
in the ALFASIGMA Territory.

 

(b) Notwithstanding anything to the contrary herein, ALFASIGMA shall not use any
IPI trademarks, names, logos or other marks in connection with any Promotional
Materials or the Product without IPI’s prior written consent, which consent
shall not be withheld or delayed in the event that the Law requires the use of
any such IPI marks.

 

 18

  



 

CONFIDENTIAL

 

(c) ALFASIGMA shall own all right, title and interest in and to any Promotional
Materials created by or on behalf of ALFASIGMA hereunder relating to the Product
including copyrights.

 

(d) ALFASIGMA shall not own any right, title and interest in any trademarks,
names, logos and other marks or intellectual property Controlled by IPI or its
Affiliates.

 

4.9 Product Trademark. (a) ALFASIGMA shall Commercialize the Product under the
trademark and the trade dress selected by ALFASIGMA (the “Product Trademark” and
the “Product Trade Dress,” respectively), provided that the Product Trademark
and Product Trade Dress shall not incorporate, or be confusingly similar to, any
trademark or trade dress used by IPI with respect to any product.

 

(b) All uses of the Product Trademark and Product Trade Dress by ALFASIGMA, its
Affiliates and Sublicensees to identify and/or in connection with the
Commercialization of the Product shall be in accordance with the Marketing
Approvals and all Laws in the ALFASIGMA Territory. ALFASIGMA shall own and
retain all rights to the Product Trademark and Product Trade Dress.

 

(c) During the Term, ALFASIGMA will bear all costs and expenses relating to the
maintenance and enforcement of the Product Trademarks as it deems appropriate in
connection with the Commercialization of the Product.

 

(d) IPI shall not incorporate or use with respect to the Product any trademark
or trade dress similar or confusingly similar to the Product Trademark and the
Product Trade Dress.

 

4.10 Medical Inquiries. Following the Effective Date, and without limiting
Section 4.5, ALFASIGMA shall be responsible for handling all medical questions
or inquiries in the ALFASIGMA Territory, including all Product complaints, with
regard to the Product sold by or on behalf of ALFASIGMA (or of any of its
Affiliates and Sublicensees), in each case in accordance with the Law and this
Agreement. IPI shall ensure complete support to ALFASIGMA wherever required
during such medical inquiries.

 

4.11 Recall, Withdrawal, or Market Notification of Product. In the event that
(i) any Governmental Authority threatens or initiates any action to recall or
withdraw the Product from the market in the ALFASIGMA Territory, or to cause a
market notification (e.g., by requiring the issuance of a “Dear Doctor” letter)
in the ALFASIGMA Territory, or (ii) ALFASIGMA makes the determination to
initiate any action to recall or withdraw the Product from the market in the
ALFASIGMA Territory, or to cause a market notification in the ALFASIGMA
Territory, then to the extent legally permitted, ALFASIGMA shall notify and
consult with IPI promptly and without delay after receipt of such communication
and prior to making any determination to initiate any such action, as
applicable. Subject to such consultation and giving due consideration to any
comments provided by IPI, ALFASIGMA shall determine whether to initiate any
recall, withdrawal or market notification of the Product. ALFASIGMA shall at all
times utilize a batch tracing system which will enable the Parties to identify,
on a prompt basis, customers who have been supplied with Product of any
particular batch, and to recall such batch of Product from such customers as set
forth in this Section 4.11. Any and all costs and expenses associated with
implementing a recall, withdrawal or market notification with respect to the
Product shall be borne by ALFASIGMA, except for any recall, withdrawal or market
notification due to the Compound Manufactured by IPI, in which case IPI shall
bear any and all such costs and expenses of such recall up to the price of the
Compound. This limitation of costs and expenses borne by IPI shall not apply in
the event of willful misconduct or gross negligence on the part of IPI (or its
Affiliates or Third Party Manufacturer). In the event of any dispute between the
Parties with respect to whose default the recall, withdrawal or market
notification of the Product has happened, the Parties shall submit the dispute
to an independent third party laboratory of recognized repute within the
pharmaceutical industry agreed upon by the Parties, the appointment of which
shall not be unreasonably withheld or delayed by either Party. The determination
of such laboratory shall be in writing and, in the absence of fraud or manifest
error, shall be final and binding upon the Parties for all purposes hereunder.
The cost and expense of such independent third party laboratory, together with
any documented cost directly borne by the other Party due to any third party
laboratory’s requests, shall be paid by the Party resulting in error according
to the determination of such third party laboratory and neither Party shall be
liable or bound to any further refund or reimbursement of costs.

 

 19

  



 

CONFIDENTIAL

 

ARTICLE V

 

Manufacture

 

5.1 Compound Supply. Subject to Section 2.6, IPI shall have the sole
responsibility for and sole authority with respect to Manufacturing and
supplying to ALFASIGMA all Compound for use as an active pharmaceutical
ingredient in any Product to be Manufactured for use by ALFASIGMA, its
Affiliates or its Sublicensees in accordance with this Agreement and the Law.
IPI and ALFASIGMA will enter into a mutually acceptable customary supply
agreement within one (1) year prior to ALFASIGMA requiring Compound to support
its obligations under this Agreement in accordance with the terms set forth in
this Article V regarding the Manufacture and supply of the Compound.

 

5.2 Compound Supply Terms for the Development of the Product. The Parties agree
to the terms and conditions for the supply of the Compound by IPI to ALFASIGMA
for use in the Development of the Product as set forth in Exhibit D.

 

5.3 Compound Supply Terms for the Commercialization of the Product. Subject to
Section 5.1, prior to the First Commercial Sale the Parties will in good faith
negotiate and finalize terms setting forth the obligations, procedures and
timelines for the Manufacture and supply of the Compound for the
Commercialization of the Product by IPI to ALFASIGMA at the Manufacturing Cost,
which terms shall be appended to this Agreement in Exhibit F and constitute a
part of this Agreement.

 

5.4 Product Manufacture. ALFASIGMA will Manufacture (or have Manufactured) the
Product from the Compound for Development and/or Commercialization of the
Product in the ALFASIGMA Territory.

 

5.5 Packaging and Labeling. ALFASIGMA shall be responsible (at its sole cost and
expense) for all final labeling and packaging of the Product (whether in
commercial or clinical packaging presentation), including insertion of materials
such as patient inserts, patient medication guides, professional inserts and any
other written, printed or graphic materials accompanying the Product in the
ALFASIGMA Territory and considered to be part of the finished Product packaging
and labeling, and handling, storage, quality control, quality assurance, testing
and release (collectively, “Packaging and Labeling”). ALFASIGMA shall ensure
that all such Packaging and Labeling complies with the Law and the Marketing
Approvals for the Product in the ALFASIGMA Territory. To the extent that a Third
Party is involved in Packaging and Labeling, ALFASIGMA shall be wholly
responsible for, and bear one hundred percent (100%) of the costs related to,
qualifying such Third Party to perform such activities.

 

5.6 Subcontracting. IPI may, with prior written consent of ALFASIGMA,
subcontract the performance of any Manufacturing of the Compound conducted in
accordance with this Agreement to any of its Affiliates or any Third Party;
provided that (i) IPI shall remain responsible for the performance of such
subcontracted activities in accordance with this Agreement, and (ii) the price
of the Compound shall not be revised or adjusted upwards.

 

5.7 Compliance with Law. The Parties will, and will cause their Affiliates and
Third Party subcontractors and (sub)licensees to, comply with the Law in the
ALFASIGMA Territory in performing Manufacturing activities with respect to the
Compound and Product for use in the Indication in the ALFASIGMA Territory.

 

 20

  



 

CONFIDENTIAL

 

ARTICLE VI

 

Fees, Royalties, & Payments

 

6.1 Consideration. In consideration of the rights granted to ALFASIGMA
hereunder, ALFASIGMA shall pay to IPI the following amounts, subject to the
terms and conditions of this Agreement:

 

(a) Initial Payment. ALFASIGMA shall pay to IPI a one-time, non-refundable,
non-creditable initial payment in the amount set forth on Exhibit I (“Initial
Payment”) on the Effective Date;

 

(b) Milestone Payments. ALFASIGMA shall pay to IPI the following one-time,
non-refundable, non-creditable milestone payments (each, a “Milestone Payment”),
following the occurrence of certain milestone events as set forth below (each, a
“Milestone Event”).

 

(i) Development Milestones

 

For the UP/UPS Indication:

 

(1) US$ 1 million, upon Commencement of the First Phase III Clinical Trial; and

 

(2) US$ 1 million, upon the first filing of the Marketing Approval application
to the US Regulatory Authority (“FDA”) or the EU Regulatory Authority (“EMA”),
as applicable, without any duplication;

 

(ii) Regulatory Milestones

 

For the UP/UPS Indication:

 

(1) US$ 3 million, upon obtainment of the Marketing Approval from FDA; and

 

(2) US$ 1 million, upon obtainment of the Marketing Approval from EMA.

 

 21

  



 

CONFIDENTIAL

 

(iii) Sales Milestones

 

Milestone upon achievement of the following aggregate Net Sales

   

Payment

 

First achievement of US$ 100 million

  

US$ 3 million

 

First achievement of US$ 200 million

 

US$ 6 million

 

First achievement of US$ 300 million

 

US$ 9 million

 

ALFASIGMA shall notify IPI in writing of the occurrence of any applicable
Milestone Event (each, a “Sales Milestone Notice”) within ten (10) Business Days
after such occurrence.

 

(c) Royalties. During the Royalty Term, ALFASIGMA will pay IPI a royalty equal
to 6% of the Net Sales, on a product-by-product, country-by-country basis, while
and to the extent that the Compound or the Product is Covered by any IPI Patent
(the “Royalty”, and together with the Initial Payment and the Milestone Payment,
collectively, the “Consideration”), provided, however, that the Royalty shall be
automatically, without action of any Party, reduced to 2% of the Net Sales if
the Compound and/or the Product are not Covered by any IPI Patent or are
otherwise Covered by a Joint Patent under Section 8.1(c).

 

(d) Royalty Reduction. Upon request of ALFASIGMA, the Parties acting in good
faith shall negotiate a reduction of the Royalty rate set forth in Section
6.1(c), on a country-by-country and Product-by-Product basis, under general
equitable standards, if following the entry into the market of any country of
the ALFASIGMA Territory of a generic version of the Product by a Third Party (as
determined by a reliable data source that is reasonably satisfactory to the
Parties), the Product is no longer competitive in such market due to the then
applicable Royalty rate. When negotiating a reduction to the applicable Royalty
rate in accordance with this Section 6.1(d), the Parties shall use Commercially
Reasonable Efforts to proportionately share equally the economic loss associated
with any reduction in revenue, profitability, margins or similar financial
metric, resulting from the entry of the generic version of the Product in the
applicable country. For clarity, the term “generic version” is intended to refer
to the entry of a true-generic version of the Product by a Third Party, and not
merely a product competitive to the Product.

 

 22

  



 

CONFIDENTIAL

 

ARTICLE VII

 

Payments, Records & Audits

 

7.1 Manner of Payment. (a) The Consideration payable by ALFASIGMA to IPI
hereunder shall be made in U.S. Dollars by wire transfer of immediately
available funds to such bank account as shall be designated in writing by IPI
from time to time.

 

(b) The Initial Payment and any Milestone Payments to be made by ALFASIGMA under
this Agreement shall be paid within ten (10) Business Days from the date of
receipt of the invoice issued by IPI to ALFASIGMA.

 

(c) Any Royalty payment to be made by ALFASIGMA under this Agreement shall be
calculated and reported by ALFASIGMA to IPI pursuant to Section 7.2, within
thirty (30) days from the end of each Calendar Quarter, and shall be paid within
forty five (45) days from the date of receipt of the invoice issued by IPI to
ALFASIGMA.

 

7.2 Sales Reports. ALFASIGMA shall deliver to IPI within thirty (30) days from
the end of each Calendar Quarter a Royalty report which will detail on a
product-by-product basis: (a) Net Sales in the applicable Calendar Quarter,
including an itemized calculation of any relevant Net Sales Deductions,
provided, however, that if any accrued Net Sales Deductions are subsequently
reduced or increased, and adjustments thereof will be accounted for in the
Calendar Quarter following the Calendar Quarter in which any such reduction or
increase occurs; and (b) a calculation of the amount of the Royalty payment due
on such Net Sales during the applicable Calendar Quarter.

 

7.3 Financial Records. ALFASIGMA will maintain records as are reasonably
required to determine, in accordance with this Agreement, Net Sales (including,
for clarity, Net Sales of Affiliates and Sublicensees) and Royalties due under
this Agreement. ALFASIGMA will maintain such records until the later of (a)
three (3) years after the end of the period to which such records pertain, (b)
the expiration of the applicable tax statute of limitations (or any extensions
thereof), or (c) such longer period as may be required under the Law.

 

7.4 Currency Conversion; Remittance. All payments due hereunder shall be
converted into U.S. Dollars using the average conversion rate for the relevant
period as reported by Reuters Ltd (at
http://reuters.com/finance/currencies/quote) on the last Business Day of the
relevant period.

 

7.5 Late Payments. If any undisputed payment due to IPI pursuant to this
Agreement is not made when due, the payment shall accrue interest from the date
due until the actual date of payment at the rate of four percentage points above
the U.S. Prime Rate (as published in The Wall Street Journal, Eastern Edition);
provided that in no event shall such rate exceed the maximum legal annual
interest rate. The payment of such interest shall not limit IPI from exercising
any other rights it may have as a consequence of the lateness of any payment.

 

 23

  



 

CONFIDENTIAL

 

7.6 Audits. IPI will have the right, at its own expense, to have a nationally
recognized, independent, certified public accounting firm selected by it to
review any such records of ALFASIGMA and its Affiliates (the “Audited Party”) in
the location(s) where such records are maintained by the Audited Party upon
reasonable written notice (which shall be no less than thirty (30) days’ prior
written notice) and during regular business hours and under obligations of
strict confidence, for the purpose of verifying the basis and accuracy of
payments made under Sections 6.1 within the twenty-four (24) month period
preceding the date of the request for review. The Parties agree that IPI shall
not be granted the right to audit the Sublicensees, and ALFASIGMA will remain
liable for the performance of the obligations of such Sublicensees pursuant to
Section 2.2(c). An audit under this Section 7.6 shall not occur more than once
in any Calendar Year; provided, that the foregoing limitation shall not limit
IPI from conducting additional audits in the event that IPI should “have cause”
to reasonably believe that this Agreement has been breached or that the initial
audit was flawed on the basis of the materials provided to the auditors. Should
such inspection lead to the discovery of a discrepancy to IPI’s detriment,
ALFASIGMA will, within ten (10) Business Days after the conclusion of such
inspection, pay any undisputed amount of the discrepancy together with interest
at the rate set forth in Section 7.5. IPI will pay the full cost of the review
unless the underpayment of amounts due to IPI is greater than five percent (5%)
of the amount due for the entire period being examined, in which case ALFASIGMA
will pay the reasonable cost of such review. Any undisputed overpayment of
Royalties by ALFASIGMA revealed by an examination will be paid by IPI within ten
(10) Business Days of the conclusion of such inspection. In no event will IPI be
responsible for late payment of withholding taxes related thereto, and ALFASIGMA
shall indemnify and hold IPI harmless for any such late payment of withholding
taxes.

 

7.7 Tax Withholding. (a) All payments by ALFASIGMA under this Agreement shall be
made without any deduction or withholding on account of any tax by ALFASIGMA
unless such deduction or withholding is required by the Law to be assessed
against IPI. If ALFASIGMA is so required to make any deduction or withholding
from payments due to IPI under this Agreement, then ALFASIGMA shall (i) promptly
notify IPI of such requirement, (ii) pay to the relevant authorities on the
IPI’s behalf the full amount required by Law to be deducted or withheld promptly
upon the earlier of determining that such deduction or withholding is required
or receiving notice that such amount has been assessed against IPI, (iii)
promptly forward to IPI an official receipt (or certified copy) or other
documentation reasonably acceptable to IPI evidencing such payment to such
authorities, and (iv) make such payment to IPI (1) reduced by the full amount on
account of any such tax, and (2) with respect solely to the Initial Payment and
the Milestone Payments, increased by an amount up to 8% on account of any such
tax (the amount equal to any such increase, the “Withholding Tax Gross-Up”).

 

(b) The Parties will take all reasonable and lawful steps to minimize the amount
of any tax payable under Section 7.7(a), and IPI (i) shall use Commercially
Reasonable Efforts to enforce its rights under the Law to obtain a tax credit or
refund arising from the payment by ALFASIGMA of any such tax on the IPI’s
behalf, and (ii) after obtaining the benefit of the tax credit or refund,
promptly reimburse to ALFASIGMA the corresponding amount of the Withholding Tax
Gross-Up by wire transfer of immediately available funds.

 

 24

  



 

CONFIDENTIAL

 

7.8 VAT. All payments due to IPI from ALFASIGMA pursuant to this Agreement shall
be paid exclusive of any goods and services tax (“VAT”) required to be paid by
ALFASIGMA to tax authorities in the ALFASIGMA Territory (which, if applicable,
shall be payable by ALFASIGMA upon receipt of a valid VAT invoice). If ALFASIGMA
is required to withhold and/or IPI is required to report any such tax, ALFASIGMA
shall promptly provide IPI with applicable receipts evidencing payment of such
tax and other documentation reasonably requested by IPI. For the avoidance of
doubt, ALFASIGMA shall be responsible for all VAT or other taxes payable by it
in respect of any payment under this Agreement.

 

7.9 No Offset. If any matter with respect to which ALFASIGMA or IPI, as the case
may be, may be able to assert a claim is pending or unresolved at the time that
any payment is due from the paying Party to the non-paying Party under this
Agreement or otherwise, the paying Party shall have no right to offset, deduct,
counterclaim or otherwise withhold from such payment any amount with respect to
any such pending or unresolved claims, whether or not such claims arise out of
or relate to this Agreement or any other matter.

 

ARTICLE VIII

 

Intellectual Property

 

8.1 Ownership of Know-How and Patent Rights. (a) If ALFASIGMA generates New IP,
any such New IP shall belong exclusively to ALFASIGMA, pursuant to the terms and
conditions of this Agreement.

 

(b) If IPI generates New IP regarding the Compound, any such New IP shall belong
exclusively to IPI and will be part of the License granted to ALFASIGMA solely
to the extent necessary for the Indication, pursuant to the terms and conditions
of this Agreement.

 

(c) If IPI and ALFASIGMA generate Joint IP and/or Joint Patents related to the
Compound and/or the Product in the Indication, the ownership of any such Joint
IP and/or Joint Patents shall be equally shared by the Parties. Except as
otherwise expressly set forth hereunder, neither Party shall license or
otherwise Commercially exploit any Joint IP and/or Joint Patent anywhere in the
world without the prior written consent of the other Party.

 

8.2 Prosecution and Maintenance. (a) IPI shall use Commercially Reasonable
Efforts to prepare, file, prosecute and maintain, at its own cost and expense,
the IPI Patents in the ALFASIGMA Territory. ALFASIGMA shall prepare, file,
prosecute and maintain, at its own cost and expense, the ALFASIGMA Patents in
the ALFASIGMA Territory. Parties shall keep each other reasonably informed of
the status of such Patent Rights in the ALFASIGMA Territory. Without prejudice
to the generality of the foregoing, in the event that IPI decides to abandon or
discontinue the filing, prosecution or maintenance, in whole or in part, of any
of the IPI Patents (including decisions relating to interference, opposition,
revocation, reexamination and similar proceedings), it shall provide prompt
written notice to ALFASIGMA. In such case ALFASIGMA may elect to continue the
maintenance or prosecution of such IPI Patents at its cost and expense.

 

 25

  



 

CONFIDENTIAL

 

(b) The Parties shall discuss in good faith, and thereupon implement, a mutually
agreeable patent strategy with respect to the Joint Patents and/or the Joint IP
that may be patentable related to the Compound and/or the Product in the
Indication, and the following provisions shall: (i) with respect to the Joint
Patents and the Joint IP for which the Parties agree that patent prosecution
should be sought, the Parties shall cooperate in the preparation, filing and
prosecution of patent applications (including provoking, instituting or
defending interference, opposition, revocation, reexamination, derivation, and
similar proceedings related to the Joint Patents), and shall discuss and agree
in good faith on the content and form of relevant patent applications and any
other relevant matters before such applications are made; (ii) each Party shall
consider in good faith any comments from the other Party regarding steps to be
taken to strengthen any Joint Patent; and (iii) all costs and expenses incurred
to prosecute and maintain the Joint Patents (including as a result of provoking,
instituting or defending interference, opposition, revocation, reexamination and
similar proceedings related to the Joint Patents) shall be equally borne by the
Parties.

 

8.3 Enforcement. Each Party will notify the other promptly in writing when any
Infringement of any IPI or ALFASIGMA Patent or IPI or ALFASIGMA Know-How by a
Third Party is uncovered or reasonably suspected in the ALFASIGMA Territory.
Each Party shall have the obligation to use commercially reasonable efforts to
enforce its own Patents and institute suit against any such Infringer or alleged
Infringer and control and defend such suit in ALFASIGMA Territory. Parties shall
reasonably cooperate in any such litigation, including by joining any such suit
as a party if required under the Law. If a Party, using its commercially
reasonable efforts determines not to enforce its own Patents and institute suit,
as provided above, then the other Party shall have the right to do so.

 

8.4 Progress Reports. The Party initiating or defending any enforcement action
described in Section 8.3 shall keep the other Party reasonably informed of the
progress of any such enforcement action, and the other Party shall have the
right to participate in such action with counsel of its own choice and at its
sole expense. Each Party shall ensure full and complete support of the other
Party wherever required.

 

8.5 Expenses; Recovery. Subject to Section 8.4, the Party initiating or
defending any such enforcement action shall bear the costs and expenses of any
enforcement action described in Section 8.3 and shall be entitled to any
recovery resulting from any such enforcement action; provided, that if the
recovery of ALFASIGMA includes the grant of sublicenses to any Third Party, then
such Third Party shall thereafter be a Sublicensee for all purposes of this
Agreement.

 

8.6 Defense. If either (a) the Product Developed, Manufactured or Commercialized
by or under authority of ALFASIGMA becomes the subject of a Third Party’s claim
or assertion of Infringement of a patent relating to the Development,
Manufacture or Commercialization of the Compound or Product in the Indication in
the ALFASIGMA Territory, or (b) a declaratory judgment action is brought naming
either Party as a defendant and alleging invalidity of any of the IPI Patents,
the Party first having notice of the claim or assertion shall promptly notify
the other Party, and the Parties shall promptly confer to consider the claim or
assertion and the appropriate course of action. Unless the Parties otherwise
agree in writing, each Party shall have the right to defend itself against a
suit that names it as a defendant (the “Defending Party”). The Defending Party
shall be entitled to enter into any settlement of any claim described in this
Section 8.6 in a manner that would not adversely affect the rights or interests
of the other Party, without the prior written consent of such Party. In any
event, the other Party shall reasonably assist the Defending Party and cooperate
in any such litigation at the Defending Party’s reasonable request and expense.

 

 26

  



 

CONFIDENTIAL

 

8.7 Patent Marking. ALFASIGMA will mark, and will cause its Affiliates and
Sublicensees to mark, the Product with all IPI Patents in accordance with the
Law, which marking obligation will continue for as long as required under the
Law.

 

8.8 Patent Challenge. (a) For the avoidance of doubt, the provisions under
Section 8.3, Section 8.4, Section 8.5 and Section 8.6 shall apply in respect of
challenges by a Third Party of the validity or enforceability of the IPI Patents
as though such challenge of the validity or enforceability of such IPI Patents
constituted an Infringement of such IPI Patents.

 

(b) IPI will be permitted to terminate this Agreement upon written notice to
ALFASIGMA, effective upon receipt, if ALFASIGMA or any of its Sublicensees or
Affiliates, directly or indirectly, (i) initiate or request an interference or
opposition proceeding with respect to, (ii) make, file or maintain any claim,
demand, lawsuit or cause of action to challenge the validity or enforceability
of, or (iii) oppose any extension of, or the grant of a supplementary protection
certificate with respect to, any IPI Patent.

 

ARTICLE IX

 

Representations & Warranties & Certain Covenants

 

9.1 Mutual Representations and Warranties. Each of IPI and ALFASIGMA represents
and warrants to the other that:

 

(a) it is duly organized and validly existing under the Law of the jurisdiction
of its incorporation, and has full corporate power and authority to enter into
this Agreement and to carry out the provisions hereof;

 

(b) it is duly authorized to execute and deliver this Agreement and to perform
its obligations hereunder, and the individual executing this Agreement on its
behalf has been duly authorized to do so by all requisite corporate action; and

 

(c) this Agreement is legally binding upon it and enforceable in accordance with
its terms, and execution, delivery and performance of this Agreement by it do
not conflict with any agreement, instrument or understanding, oral or written,
to which it is a party or by which it may be bound, nor violate any Law.

 

9.2 IPI Representations and Warranties. IPI represents and warrants to ALFASIGMA
that as of the Effective Date:

 

(a) IPI is the sole owner or exclusive licensee of the entire right, title and
interest in and to the IPI Patents and the IPI Know-How, free and clear of any
liens, claims, encumbrances, restrictions and other legal or equitable claims of
any kind or nature; a true and complete list of the IPI Patents as of the
Effective Date is set forth in Exhibit A hereto

 

 27

  



 

CONFIDENTIAL

 

(b) IPI has the right to grant to ALFASIGMA the rights and licenses set forth in
this Agreement;

 

(c) except as set forth in Exhibit G, IPI has not entered into any agreement
prior to the Effective Date that would require IPI to pay any royalties to a
Third Party licensor pursuant as a result of the Development, Manufacturing and
Commercialization of the Compound and/or the Product in the Indication by
ALFASIGMA, its Affiliates or its Sublicensees under the IP owned and/or
Controlled by IPI in the ALFASIGMA Territory.

 

(d) IPI, to its best knowledge, is not aware of any Infringement by a Third
Party of any of the IPI Patents;

 

(e) as of the Effective Date, (i) the IPI Patents exist and are pending, and
(ii) IPI has not received notification of any pending or written threatened
claims, judgments or settlements asserted against IPI relating to the IPI
Patents;

 

(f) as of the Effective Date, IPI has conducted all preclinical and clinical
studies for the Compound and the Manufacturing of the Compound, in all material
respects accordance with (i) all Laws, (ii) the published standards of any
applicable Regulatory Authorities in the ALFASIGMA Territory, and (iii) the
scientific standards applicable to the conduct of such studies and activities in
the ALFASIGMA Territory, including current good laboratory practice and GCP.
Neither IPI, nor any officer, employee or agent of IPI, has made an untrue
statement of a material fact to any Regulatory Authority with respect to the
Compound (whether in any submission to such Regulatory Authority or otherwise),
nor knowingly failed to disclose a material fact required to be disclosed to any
Regulatory Authority with respect to the Compound;

 

(g) To the best of its knowledge, IPI has not used in any capacity, in
connection with its Development of the Compound, any Person who has been
debarred pursuant to Section 306 of the FD&C Act (or similar Law outside of the
U.S.), or who is the subject of a conviction described in such section to the
knowledge of IPI.

 

9.3 ALFASIGMA Covenants. ALFASIGMA covenants to IPI that:

 

(a) it will conduct, and will cause its contractors to conduct, all preclinical
and clinical studies for the Product and the manufacturing of the Product, in
accordance with (i) all Laws, (ii) the published standards of any applicable
Regulatory Authorities in the ALFASIGMA Territory, and (iii) the scientific
standards applicable to the conduct of such studies and activities in the
ALFASIGMA Territory, including current good laboratory practice and GCP. Neither
ALFASIGMA, nor any officer, employee or agent of ALFASIGMA, will make an untrue
statement of a material fact to any Regulatory Authority with respect to the
Compound or the Product (whether in any submission to such Regulatory Authority
or otherwise), nor knowingly fail to disclose a material fact required to be
disclosed to any Regulatory Authority with respect to the Compound or Product;

 

(b) it shall not use in any capacity, in connection with its Development of the
Product hereunder, any Person who has been debarred pursuant to Section 306 of
the FD&C Act (or similar Law outside of the U.S.), or who is the subject of a
conviction described in such section to the knowledge of ALFASIGMA, and
ALFASIGMA shall inform IPI in writing immediately if it or any Person who is
performing services for ALFASIGMA hereunder is debarred or is the subject of a
conviction described in Section 306 (or similar Law outside of the U.S.), or if
any action, suit, claim, investigation or legal administrative proceeding is
pending or, to ALFASIGMA’s knowledge, is threatened, relating to the debarment
of ALFASIGMA or any Person used in any capacity by ALFASIGMA in connection with
its Development of the Product hereunder;

 

 28

  



 

CONFIDENTIAL

 

(c) during the Term, ALFASIGMA shall not, and shall cause its Affiliates not to,
directly or indirectly, develop, manufacture, market, promote, import, export,
or sell, or assist any Third Party, directly, to develop, manufacture, market,
promote, import, export, or sell in the ALFASIGMA Territory, any generic version
of the Product without the prior written consent of IPI (collectively,
“Competing Activities”); and

 

(d) in connection with the performance and exercise of its rights and
obligations under this Agreement, it will comply with all Laws in the ALFASIGMA
Territory and will also comply with USFCPA and all applicable Anti-Corruption
Laws. Without limiting the foregoing, neither ALFASIGMA nor any of its
directors, officers, employees or agents will, directly or indirectly, make,
offer, promise, authorize, solicit or accept any unlawful payment, kickback,
gift, rebate, or other thing of value to, from, or for the benefit of any Person
to obtain or retain business for or with, or to direct business to, any Person.

 

9.4 IPI Covenants. IPI covenants to ALFASIGMA that:

 

(a) it shall at all times provide to ALFASIGMA all the Know-How owned or
Controlled by and reasonably available to IPI as required under this Agreement.
IPI shall provide reasonable assistance to ALFASIGMA in the process of
technology transfer. IPI agrees that the technology transfer shall be completed
within one (1) year or earlier from the Effective Date;

 

(b) subject to Section 2.6, it shall at all times supply the Compound to
ALFASIGMA with timing as specified in Exhibit D and as per the supply terms
agreed by the Party. In the event, there are some vendor problems faced by IPI
for Compound, then IPI shall notify ALFASIGMA well in advance and allow
ALFASIGMA to work together with IPI to find a replacement supplier, without
prejudice to any right or remedy of ALFASIGMA under this Agreement or the Law;
and

 

(c) during the Term, IPI shall not, and shall cause its Affiliates not to,
directly or indirectly, or assist any Third Party, directly, to carry out any
Competing Activities, under Section 9.3(c) which shall apply mutatis mutandis to
IPI, without the prior written consent of ALFASIGMA.

 

9.5 Disclaimer. EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS ARTICLE IX
(REPRESENTATIONS AND WARRANTIES; COVENANTS), NEITHER IPI NOR ALFASIGMA MAKES ANY
REPRESENTATIONS OR EXTEND ANY WARRANTIES OF ANY KIND, EITHER EXPRESS OR IMPLIED,
INCLUDING WARRANTIES OF MERCHANTABILITY, QUALITY, FITNESS FOR A PARTICULAR
PURPOSE, NONINFRINGEMENT, OR VALIDITY OF PATENT CLAIMS. NOTHING IN THIS
AGREEMENT SHALL BE CONSTRUED AS A REPRESENTATION MADE OR WARRANTY GIVEN BY (I)
IPI THAT IPI WILL BE SUCCESSFUL IN OBTAINING ANY PATENT RIGHTS, OR THAT ANY
PATENTS WILL ISSUE BASED ON A PENDING APPLICATION, AND (II) ALFASIGMA THAT
ALFASIGMA WILL BE SUCCESSFUL IN COMPLETING THE DEVELOPMENT OF THE PRODUCT OR
OBTAINING ANY REGULATORY APPROVAL.

 



 29

  



 

CONFIDENTIAL

 

ARTICLE X

 

Confidentiality

 

10.1 Definition. “Confidential Information” means all Know-How and other
information, materials and data, which the disclosing Party or any of its
Affiliates has supplied or otherwise made available to the other Party or its
Affiliates hereunder, whether made available orally, in writing or in electronic
or other form, including information comprising or relating to concepts,
discoveries, inventions, ideas, data, designs or formulae, and which either (a)
based on all relevant circumstances, should reasonably be understood to be
confidential and proprietary, or (b) is marked or identified as confidential or
proprietary. For clarity, any information or materials made available by either
Party to the other Party via the shared drive established by the Party shall
constitute the Confidential Information of that Party.

 

10.2 Confidentiality Obligations. During the Term and for a period of five (5)
years after termination of this Agreement (and indefinitely with respect to any
Confidential Information that constitutes a trade secret), each Party agrees to
keep in confidence and not to disclose to any Third Party, or use for any
purpose, except pursuant to, and in order to carry out, the terms and objectives
of this Agreement or as otherwise specifically permitted under this Agreement,
any Confidential Information of the other Party. The terms of this Agreement
will be considered Confidential Information of both Parties, subject to
permitted disclosures as set forth in this Article X. The restrictions on the
disclosure and use of Confidential Information set forth in this Article X will
not apply to any Confidential Information that:

 

(a) was known by the receiving Party prior to disclosure by the disclosing Party
hereunder (as evidenced by the receiving Party’s written records or other
competent evidence);

 

(b) is or becomes part of the public domain through no fault of the receiving
Party or its Affiliates or Sublicensees;

 

(c) is disclosed to the receiving Party by a Third Party having a legal right to
make such disclosure without violating any confidentiality or non-use obligation
that such Third Party has to the disclosing Party and provided such Third Party
is not disclosing such information on behalf of the disclosing Party; or

 

(d) is independently developed by personnel of the receiving Party who did not
have access to the Confidential Information (as evidenced by the receiving
Party’s written records or other competent evidence).

 

In addition, if either Party is required to disclose Confidential Information of
the other Party by regulation, the Law or legal process, including by the rules
or regulations of the United States Securities and Exchange Commission or
similar regulatory agency in a country other than the United States or of any
stock exchange, such Party shall provide prior written notice and a copy of such
intended disclosure to such other Party if possible under the circumstances,
will consider in good faith the other Party’s comments, will disclose only such
Confidential Information of such other Party as is required to be disclosed and
will cooperate in the disclosing Party’s efforts to obtain a protective order or
to limit the scope of the required disclosures. Notwithstanding anything in this
Agreement to the contrary, either Party may disclose to bona fide potential or
existing investors or lenders, potential acquirers/acquirees, and such Party’s
consultants and advisors, the existence and terms of this Agreement to the
extent necessary in connection with a proposed equity or debt financing of such
Party, or a proposed acquisition or business combination or similar transaction,
so long as such recipients are bound in writing to maintain the confidentiality
of such information.

 

 30

  



 

CONFIDENTIAL

 

10.3 Permitted Disclosures. Each Party agrees that it and its Affiliates will
provide or permit access to Confidential Information received from the other
Party and such Party’s Affiliates and representatives only to the receiving
Party’s employees, agents, consultants, Affiliates, advisors, contractors,
potential and existing Sublicensees and distributors, in each case who, in such
Party’s reasonable judgment, have a need to know such Confidential Information
to assist the receiving Party with the activities contemplated by this
Agreement, and who are subject to obligations of confidentiality and non-use
with respect to such Confidential Information at least as restrictive as the
obligations of confidentiality and non-use of the receiving Party under this
Article X. Each Party shall remain responsible for any failure by its
Affiliates, and its and its Affiliates’ respective employees, agents,
consultants, advisors, contractors, Sublicensees and distributors, to treat such
Confidential Information as required under this Article X.

 

10.4 Return/Destruction of Materials. Upon expiration or early termination of
this Agreement for any reason, each Party and its Affiliates and Sublicensees
shall immediately return to the other Party or destroy all Confidential
Information of the other Party and its Affiliates in such Party’s possession,
except for one copy which may be retained in the recipient Party’s confidential
files for archival purposes.

 

10.5 Publicity. The Parties agree not to (and to ensure that their respective
Affiliates do not) issue any press releases or public announcements concerning
this Agreement or the transactions contemplated hereby without the prior written
consent of the other Party (which shall not be unreasonably withheld or
delayed), except as required by the Law (including the rules and regulations of
any stock exchange or trading market on which a Party’s (or its parent entity’s)
securities are traded); provided, that the Party intending to disclose such
information shall use reasonable efforts to provide the other Party with advance
notice of such required disclosure, and an opportunity to review and comment on
such proposed disclosure (which comments shall be considered in good faith by
the disclosing Party). Notwithstanding the foregoing, a press release acceptable
to and approved by both Parties will be issued upon signing of this Agreement.
In addition, without prior submission to or approval of the other Party, either
Party may issue press releases or public announcements which incorporate
information concerning this Agreement which information was included in a press
release or public disclosure which was previously disclosed under the terms of
this Agreement or which contains only non-material factual information regarding
this Agreement. Notwithstanding the above, IPI may issue an SEC filing and
accompanying press release concerning this Agreement once fully executed with
text to be approved at the time of signature of this Agreement by both parties.

 

10.6 Publication. (a) Prior to ALFASIGMA or its Affiliates publishing, publicly
presenting and/or submitting for written or oral publication a manuscript,
abstract or the like that refers to the Compound or Product or includes data
resulting from ALFASIGMA’s Development of the Product under this Agreement,
ALFASIGMA or its Affiliates shall provide IPI a copy thereof for its review at
least thirty (30) days prior to the proposed date of the publication (unless
such Party is required by law to publish such information sooner). ALFASIGMA
shall consider in good faith any comments provided by IPI during such thirty
(30) day period. With respect to publications submitted by or on behalf of a
ALFASIGMA’s Sublicensees, or academic institutions and investigators cooperating
with ALFASIGMA, its Affiliates or its Sublicensees in carrying out the
Development of the Product, ALFASIGMA shall (a) provide IPI, from time to time,
with a publication strategy plan and (b) a copy of said publications or material
presentations intended to be given to a public international audience for IPI’s
information reasonably within a thirty (30) days prior to the proposed date of
the publication. IPI shall have the right to make comments and suggest changes
to any such plan and/or publication during such thirty (30) day period, and
ALFASIGMA shall consider in good faith any such comments and suggested changes.

 

(b) Prior to IPI or its Affiliates publishing, publicly presenting and/or
submitting for material presentations, written or oral publication a manuscript,
abstract or the like, with respect to the Compound (to the extent involving the
Product) or Product, the provisions of Section 10.6(a) shall apply mutatis
mutandis.

 

 31

  



 

CONFIDENTIAL

 

10.7 Relationship to the Confidentiality Agreement. This Agreement supersedes
that certain Confidentiality Agreement by and between the Parties dated May 7,
2019; provided, however, that all “Confidential Information” disclosed or
received by the Parties thereunder will be deemed “Confidential Information”
hereunder and will be subject to the terms and conditions of this Agreement.

 

ARTICLE XI

 

Term & Termination

 

11.1 Term. This Agreement shall commence as of the Effective Date and, unless
sooner terminated in accordance with the terms hereof or by mutual written
consent, shall continue on a Product-by-Product and country-by-country basis,
until the expiration of the Royalty Term (the “Term”).

 

11.2 Termination by IPI for ALFASIGMA’s Material Breach. IPI will have the right
to terminate this Agreement with immediate effect upon delivery of written
notice to ALFASIGMA in the event of any ALFASIGMA Material Breach; provided,
however, that such termination will not be effective if such Material Breach has
been cured within sixty (60) days after written notice thereof is given by IPI
to ALFASIGMA specifying the nature of the alleged breach.

 

11.3 Termination by ALFASIGMA for IPI’s Material Breach. ALFASIGMA will have the
right to terminate this Agreement with immediate effect upon delivery of written
notice to IPI in the event of any IPI Material Breach; provided, however, that
such termination will not be effective if such Material Breach has been cured
within sixty (60) days after written notice thereof is given by ALFASIGMA to IPI
specifying the nature of the alleged Material Breach.

 

11.4 Termination by the Parties. (a) Either Party will have the right to
terminate this Agreement with immediate effect upon delivery of written notice
to the other Party in the event of breach of any material provision hereof;
provided, however, that such termination will not be effective if such material
breach has been cured within sixty (60) days after written notice thereof is
given by the non-breaching Party to the breaching Party specifying the nature of
the alleged material breach.

 

(b) Either Party may terminate this Agreement immediately, by providing a
written notice to the other Party, if, at any time, any Insolvency Event occurs
in relation to the other Party.

 

(c) Either Party may terminate this Agreement, on a Product-by-Product and
country-by-country basis, by providing a written notice of thirty (30) days to
the other Party, if, at any time, the Regulatory Authority in the ALFASIGMA
Territory puts a permanent ban or prohibition on the manufacture, marketing or
sale of the Product in the ALFASIGMA Territory or otherwise permanently removes
the Product from the market, in each case pursuant to a an irrevocable and
unappealable decision of such Regulatory Authority.

 

 32

  



 

CONFIDENTIAL

 

11.5 Termination Without Cause by ALFASIGMA. ALFASIGMA may terminate all
development activities and this Agreement without cause at any time by giving 60
days’ prior written notice to IPI; provided, however, that, (i) ALFASIGMA’s
exercise of such termination will not result in any financial, indemnification
or any other termination penalty or compensation owed to IPI as it relates to
such termination, and (ii) ALFASIGMA will return and/or transfer to IPI all
Background IP and/or the New IP generated by or on behalf of ALFASIGMA under
this Agreement.

 

11.6 Effects of Termination due to ALFASIGMA’s Material Breach. Upon early
termination of this Agreement by IPI under Section 11.2 or Section 11.4(a):

 

(a) ALFASIGMA will responsibly wind-down, in accordance with accepted
pharmaceutical industry norms and ethical practices, any on-going clinical
studies for which it has responsibility hereunder in which patient dosing has
commenced or, if reasonably practicable and requested by IPI, ALFASIGMA shall,
and shall cause its Affiliates and Sublicensees to, complete such trials, or if
requested by IPI, transition such clinical studies to IPI. ALFASIGMA will be
responsible for any costs associated with such wind-down.

 

(b) All sublicenses granted by ALFASIGMA pursuant to Section 2.2 will
automatically terminate.

 

(c) All rights and licenses granted by IPI to ALFASIGMA in Article II will
terminate, and ALFASIGMA and its Affiliates and Sublicensees will cease all use
of IPI Know-How and IPI Patents. In such event ALFASIGMA shall have the right to
sell the semi-finished and finished Products available in stock with ALFASIGMA
as on that date of termination.

 

(d) All rights and licenses related to Product in the ALFASIGMA Territory shall
immediately revert to IPI or to an Affiliate or Third Party designated by IPI
(each, a “Designee”).

 

(e) All Marketing Approvals and other regulatory filings, documents and
communications relating to the Product owned (in whole or in part) or otherwise
controlled by ALFASIGMA or its Affiliates or Sublicensees (except Product
Trademarks and Product Trade Dress of ALFASIGMA), as such items exist as of the
effective date of such termination (including all related completed and ongoing
clinical studies), will be assigned or transferred to IPI or its Designee, at
ALFASIGMA’s expense, and ALFASIGMA will provide to IPI or its Designee one (1)
copy of each of the foregoing and all documents contained in or referenced in
any such items, together with the raw and summarized data for any clinical
studies (and where reasonably available, electronic copies thereof). In the
event of any failure to complete such assignment, ALFASIGMA hereby consents and
grants to IPI the right to access and reference (without any further action
required on the part of ALFASIGMA, whose authorization to file this consent with
any Regulatory Authority is hereby granted) any of the foregoing items.

 

(f) ALFASIGMA hereby grants to IPI and its Affiliates, and IPI and its
Affiliates will automatically have, a worldwide, perpetual and irrevocable,
royalty-free and fully paid-up, non-exclusive license, with the right to grant
sublicenses through multiple tiers, under Know-How and Patent Rights that are
Controlled by ALFASIGMA or any of its Affiliates and their respective
Sublicensees that are reasonably necessary or useful to Develop, Manufacture or
Commercialize the Product (such license effective only as of and after the
effective date of such termination).

 

 33

  



 

CONFIDENTIAL

 

(g) ALFASIGMA agrees (and shall cause its Affiliates and Sublicensees to so
agree) to fully cooperate with IPI and its Designee(s) as reasonably necessary
or useful to facilitate a smooth, orderly and prompt transition of the
Development and Commercialization of the Compound and/or the Product in the
ALFASIGMA Territory to IPI and/or its Designee(s).

 

(h) ALFASIGMA shall transfer to IPI, without any consideration payable to
ALFASIGMA or its Affiliates, ownership of ALFASIGMA Joint IP and Joint Patents
related to the Compound and/or the Product.

 

11.7 Effects of Termination due to IPI Material Breach. Upon early termination
of this Agreement by ALFASIGMA under Section 11.3 or Section 11.4(a):

 

(a) IPI shall, in accordance with ALFASIGMA instruction, (i) assign to
ALFASIGMA, a right to order the Compound directly from the then existing Third
Party Manufacturer of the Compound for use in the Indication in the ALFASIGMA
Territory and (ii) deliver to ALFASIGMA one (1) electronic copy of any tangible
embodiments of the technology to Manufacture the Compound without payment of any
consideration to IPI. To be clear, this Section 11.7(a)(ii) will only apply in
the case of an IPI Material Breach.

 

(b) All sublicenses granted by ALFASIGMA pursuant to Section 2.2 will survive
the termination and continue in full force and effect.

 

(c) All rights and licenses granted by IPI to ALFASIGMA in Article II will
survive the termination and continue in full force and effect.

 

(d) ALFASIGMA, its Affiliates and Sublicensees will retain and be entitled to
continue to use the IPI Confidential Information, IPI Know-How, IPI Patents, and
New IP owned and/or Controlled by IPI as related to the Compound and/or the
Product specifically limited for use in the Indication.

 

(e) IPI shall transfer to ALFASIGMA, without any consideration payable to IPI or
its Affiliates, the quota ownership of IPI of the Joint IP and Joint Patents
related to the Compound and/or the Product.

 

(f) All Marketing Approvals and other regulatory filings, documents and
communications relating to the Product owned (in whole or in part) or otherwise
controlled by ALFASIGMA or its Affiliates or Sublicensees, as such items exist
as of the effective date of such termination (including all related completed
and ongoing clinical studies), shall continue to be owned by ALFASIGMA.

 

(g) ALFASIGMA shall continue to use and own the rights which ALFASIGMA possesses
under Know-How and Patent Rights that are Controlled by ALFASIGMA or any of its
Affiliates and their respective Sublicensees that are necessary or useful to
Develop, Manufacture or Commercialize the Compound and /or the Product in the
ALFASIGMA Territory.

 

(h) Any obligation of ALFASIGMA to pay any Consideration under this Agreement
shall automatically terminate.

 

 34

  



 

CONFIDENTIAL

 

11.8 Effects of Termination without cause by ALFASIGMA. Upon termination of this
Agreement pursuant to Section 11.5 the provisions of Section 11.6 shall apply.

 

11.9 Survival. The following provisions will survive termination or expiration
of this Agreement: Section 8.2(a), Section 10.2, Section 11.6, Section 11.7,
Section 11.8, Article XII and Section 13.3. Termination or expiration of this
Agreement will not relieve either Party of any liability or obligation which
accrued hereunder prior to the effective date of such termination or expiration
nor preclude either Party from pursuing all rights and remedies it may have
hereunder or at Law or in equity with respect to any breach of this Agreement.

 

11.10 License Survival During Bankruptcy. All rights and licenses granted under
or pursuant to this Agreement by IPI to ALFASIGMA are, and shall otherwise be
deemed to be, for purposes of Paragraph 365(n) of the United States Bankruptcy
Code, licenses of rights to “intellectual property” as defined under Paragraph
101(35A) of the United States Bankruptcy Code. The Parties agree that, in the
event of the commencement of a bankruptcy proceeding by or against IPI,
including under the United States Bankruptcy Code, ALFASIGMA shall retain and
may fully exercise all of its rights and elections under the United States
Bankruptcy Code or any similar provision of law of any jurisdiction outside the
United States, subject to performance by ALFASIGMA of its obligations under this
Agreement. The Parties further agree that, in the event of the commencement of a
bankruptcy proceeding by or against IPI, including under the United States
Bankruptcy Code, ALFASIGMA shall be entitled to a complete duplicate of (or
complete access to, as appropriate) any such intellectual property and all
embodiments of such intellectual property, if not already in ALFASIGMA’s
possession, and that such materials shall be promptly delivered to ALFASIGMA
upon any such commencement of a bankruptcy proceeding upon written request
therefor by ALFASIGMA.

 

ARTICLE XII

 

Indemnification

 

12.1 Indemnity.

 

(a) Indemnification by IPI. IPI agrees to defend, indemnify and hold ALFASIGMA,
its Affiliates, its Sublicensees and their respective directors, officers,
employees and agents (the “ALFASIGMA Indemnified Parties”) harmless from and
against any claims, losses, costs, damages, fees or expenses (including
reasonable legal fees and expenses) (collectively, “Losses”) resulting from any
Third Party claim (including product or Compound liability claims or claims
related to the technology transferred) arising out of or resulting from (i) the
negligence or willful misconduct of IPI, or its Affiliates, or the Third Party
Manufacturer in connection with the performance of its obligations hereunder,
(ii) the IPI Material Breach, (iii) the breach by IPI of its representations and
warranties set forth in this Agreement, or (iv) death or personal injury due to
Compound Manufactured by IPI, or its Affiliates, or the Third Party
Manufacturer; except, in each case, to the extent such Losses result from the
circumstances described in clause (i), (ii) or (iii) of Section 12.1(b). In the
event of any such claim against the ALFASIGMA Indemnified Parties by a Third
Party, ALFASIGMA shall promptly notify IPI in writing of the claim (provided,
however, that any failure or delay to notify shall not excuse any obligations of
IPI except to the extent IPI is actually prejudiced thereby) and IPI shall in
consultation with ALFASIGMA, manage and control, at its sole expense, the
defense of the claim and its settlement; provided, however, that IPI shall not
settle any such claim without the prior written consent of ALFASIGMA if such
settlement does not include a complete release from liability of the ALFASIGMA
Indemnified Parties or if such settlement would involve the undertaking of any
obligation by any ALFASIGMA Indemnified Party, would bind or impair any
ALFASIGMA Indemnified Party, or includes any admission of wrongdoing by any
ALFASIGMA Indemnified Party. The ALFASIGMA Indemnified Parties shall cooperate
with IPI and may, at their sole option and expense, be represented in any such
action or proceeding by counsel of their own choosing.

 

 35

  



 

CONFIDENTIAL

 

(b) Indemnification by ALFASIGMA. ALFASIGMA agrees to defend, indemnify and hold
IPI and its Affiliates and their respective directors, officers, employees and
agents (the “IPI Indemnified Parties”) harmless from and against any Losses
resulting from any Third Party claim (including product liability claims)
arising out of or resulting from (i) the negligence or willful misconduct of
ALFASIGMA, its Affiliates, or Sublicensees, in connection with the performance
of its obligations hereunder, (ii) the ALFASIGMA Material Breach, or (iii) the
breach by ALFASIGMA of its representations and warranties set forth in this
Agreement; except, in each case, to the extent such Losses result from the
circumstances described in clause (i), (ii), (iii) or (iv) of Section 12.1(a).
In the event of any such claim against the IPI Indemnified Parties by a Third
Party, IPI shall promptly notify ALFASIGMA in writing of the claim (provided,
however, that any failure or delay to notify shall not excuse any obligation of
ALFASIGMA except to the extent ALFASIGMA is actually prejudiced thereby) and
ALFASIGMA shall solely manage and control, at its sole expense, the defense of
the claim and its settlement; provided, however, that ALFASIGMA shall not settle
any such claim without the prior written consent of IPI if such settlement does
not include a complete release from liability of the IPI Indemnified Parties or
if such settlement would involve the undertaking of any obligation by any IPI
Indemnified Party, would bind or impair a IPI Indemnified Party, or includes any
admission of wrongdoing by any IPI Indemnified Party. The IPI Indemnified
Parties shall cooperate with ALFASIGMA and may, at their sole option and
expense, be represented in any such action or proceeding by counsel of their own
choosing.

 

12.2 Limitation of Damages. IN NO EVENT SHALL EITHER PARTY BE LIABLE HEREUNDER
TO THE OTHER PARTY FOR ANY PUNITIVE, RELIANCE, INDIRECT, SPECIAL, INCIDENTAL OR
CONSEQUENTIAL DAMAGES (INCLUDING LOST REVENUE, LOST PROFITS, OR LOST SAVINGS)
HOWEVER CAUSED AND UNDER ANY THEORY, EVEN IF IT HAS NOTICE OF THE POSSIBILITY OF
SUCH DAMAGES. THE LIMITATIONS SET FORTH IN THIS SECTION 12.2 SHALL NOT APPLY
WITH RESPECT TO (A) ANY BREACH OF ARTICLE X OR (B) THE WILLFUL MISCONDUCT OR
GROSS NEGLIGENCE OF A PARTY. NOTHING IN THIS SECTION 12.2 IS INTENDED TO LIMIT
OR RESTRICT THE INDEMNIFICATION RIGHTS OR OBLIGATIONS OF A PARTY UNDER THIS
ARTICLE XII WITH RESPECT TO ANY DAMAGES OR SETTLEMENT PAYMENTS PAID TO A THIRD
PARTY IN CONNECTION WITH A THIRD-PARTY CLAIM.

 

12.3 Insurance. At such time as ALFASIGMA or any of its Affiliates or
Sublicensees begins to Commercialize Product, ALFASIGMA shall, at its own
expense, procure and maintain clinical trial, product liability and general
comprehensive liability insurance in the amount of $5,000,000 per occurrence and
$5,000,000 annual aggregate. Insurers will waive all rights of subrogation
against IPI. Upon IPI’s request, ALFASIGMA will promptly provide for itself and
its Affiliates and Sublicensees copies of certificates of insurance evidencing
such coverages. ALFASIGMA shall notify IPI not less than twenty-five (25)
Business Days in advance of any material change or cancellation of any policy.
If any insurance is on a claims-made basis, ALFASIGMA will maintain such
insurance for a period of not less than the expiry date of the last Product
Manufactured for Commercialization in the ALFASIGMA Territory.

 

ARTICLE XIII

 

General Provisions

 

13.1 Entire Agreement; Amendment. This Agreement and all Exhibits attached to
this Agreement constitute the entire agreement between the Parties as to the
subject matter hereof. All prior and contemporaneous negotiations,
representations, warranties, agreements, statements, promises and understandings
with respect to the subject matter of this Agreement are hereby superseded and
merged into, extinguished by and completely expressed by this Agreement. None of
the Parties shall be bound by or charged with any written or oral agreements,
representations, warranties, statements, promises or understandings not
specifically set forth in this Agreement. No amendment, supplement or other
modification to any provision of this Agreement shall be binding unless in
writing and signed by all Parties.

 

 36

  



 

CONFIDENTIAL

 

13.2 Independent Contractors. The relationship between IPI and ALFASIGMA created
by this Agreement is solely that of independent contractors. This Agreement does
not create any agency, distributorship, employee-employer, partnership, joint
venture or similar business relationship between the Parties. Neither Party is a
legal representative of the other Party, and neither Party shall have the right
to assume or create any obligation, representation, warranty or guarantee,
express or implied, on behalf of the other Party for any purpose whatsoever.

 

13.3 Governing law; Jurisdiction. This Agreement shall be construed and enforced
in accordance with the laws of Switzerland without regard to the conflicts of
law provisions thereof. All disputes arising out of or in connection with this
Agreement shall be finally settled under the Rules of Arbitration of the
International Chamber of Commerce by one arbitrator appointed in accordance with
the said Rules. The arbitration shall be in Zurich, Switzerland. Any proceeding
brought by either Party under this Agreement shall be exclusively conducted in
the English language.

 

13.4 Notice. All notices or communications required or permitted to be given by
either Party hereunder shall be deemed sufficiently given if mailed by
registered mail or certified mail, return receipt requested, or sent by
overnight courier, such as Federal Express, to the other Party at its respective
address set forth below or to such other address as notified by the other Party
from time to time pursuant to this Section 13.4. Mailed notices shall be deemed
to be received on the third Business Day following the date of mailing. Notices
sent by overnight courier shall be deemed received the following Business Day.

 

If to ALFA If to ALFASIGMA:

 

Alfasigma S.p.A.

Via Ragazzi del ’99, 5, 40133 Bologna, Italy

Attn: Michele Cera, Corporate General Counsel

 

If to IPI: If to IPI:

 

Innovation Pharmaceuticals Inc.

100 Cummings Center, Suite 151-B, Beverly MA 01915, USA

Attn: Leo Ehrlich, CEO

 

With a copy (which shall not constitute notice) to:

 

Attn: Arthur P. Bertolino, MD, PhD MBA, President and Chief Medical Officer

 

13.5 Compliance with Law; Severability. Nothing in this Agreement shall be
construed to require the commission of any act contrary to the Law. If any one
or more provisions of this Agreement is held to be invalid, illegal or
unenforceable, the affected provisions of this Agreement shall be curtailed and
limited only to the extent necessary to bring it within the applicable legal
requirements and the validity, legality and enforceability of the remaining
provisions of this Agreement shall not in any way be affected or impaired
thereby.

 

 37

  



 

CONFIDENTIAL

 

13.6 Assignment. Neither this Agreement nor any of the rights or obligations
created herein, may be assigned by either Party, in whole or in part, without
the prior written consent of the other Party, except that either Party shall be
free to assign this Agreement as a whole without consent in connection with any
merger or sale of such Party or sale of all or substantially all of the assets
of such Party. This Agreement shall bind and inure to the benefit of the
successors and permitted assigns of the Parties hereto. Any assignment of this
Agreement in contravention of this Section 13.6 shall be null and void.

 

13.7 Force Majeure. No Party shall be liable for any failure to perform, or be
considered in breach of, its obligations under this Agreement (other than
obligations to make payments of money) to the extent such performance has been
delayed, interfered with or prevented by an event of Force Majeure, and the
obligations of such Party under this Agreement (other than obligations to make
payments of money) whose performance is affected by Force Majeure shall be
suspended for so long as its performance remains affected by the event of Force
Majeure. Any Party that experiences an event of Force Majeure shall provide
prompt notice of such event to the other Party, including an estimate of the
likely period of time during which its performance will be affected, and shall
use all reasonable efforts to remove the condition constituting Force Majeure.
In the event of a prolonged condition of Force Majeure that makes it
unreasonable to continue to perform other activities then being performed by the
Parties and their Affiliates pursuant to this Agreement, the Parties shall
consult with one another and may, if so agreed by the Parties, appropriately
scale back their respective activities in order to avoid waste or inappropriate
usage of resources under the circumstances. If the event or condition of Force
Majeure continues to exist for more than 90 days, then the Party not affected by
the event or condition of Force Majeure shall have the right to terminate this
Agreement upon 60 days written notice, and such termination shall be effective
on the 60th day thereafter if such event or condition of Force Majeure continues
to exist at that time.

 

13.8 Cumulative Remedies. Unless as otherwise expressly set forth hereunder, no
remedy referred to in this Agreement is intended to be exclusive, but each shall
be cumulative and in addition to any other remedy referred to in this Agreement
or otherwise available under the Law.

 

13.9 Ambiguities; No Presumption. Each of the Parties acknowledges and agrees
that this Agreement has been diligently reviewed by and negotiated by and
between them, that in such negotiations each of them has been represented by
competent counsel and that the final agreement contained herein, including the
language whereby it has been expressed, represents the joint efforts of the
Parties hereto and their counsel. Accordingly, in interpreting this Agreement or
any provision hereof, no presumption shall apply against any Party hereto as
being responsible for the wording or drafting of this Agreement or any such
provision, and ambiguities, if any, in this Agreement shall not be construed
against any Party, irrespective of which Party may be deemed to have authored
the ambiguous provision.

 

13.10 No Third Party Beneficiaries. No person or entity other than ALFASIGMA,
IPI and their respective Affiliates, successors and permitted assignees
hereunder, shall be deemed an intended beneficiary hereunder or have any right
to enforce any obligation of this Agreement.

 

 38

  



 

CONFIDENTIAL

 

13.11 Waivers. A Party’s consent to or waiver, express or implied, of the other
Party’s breach of its obligations hereunder shall not be deemed to be or
construed as a consent to or waiver of any other breach of the same or any other
obligations of such breaching Party. A Party’s failure to declare the other
Party in default, to insist upon the strict performance of any obligation or
condition of this Agreement or to exercise any right or remedy consequent upon a
breach thereof, no matter how long such failure continues, shall not constitute
a waiver by such Party of its rights hereunder, of any such breach, or of any
other obligation or condition. A Party’s consent in any one instance shall not
limit or waive the necessity to obtain such Party’s consent in any future
instance and in any event no consent or waiver shall be effective for any
purpose hereunder unless such consent or waiver is in writing and signed by the
Party granting such consent or waiver.

 

13.12 Further Assurance. Each Party shall duly execute and deliver, or cause to
be duly executed and delivered, such further instruments and do and cause to be
done such further acts and things, including the filing of such assignments,
agreements, documents and instruments, as may be necessary or as the other Party
may reasonably request in connection with this Agreement or to carry out more
effectively the provisions and purposes hereof, or to better assure and confirm
unto such other Party its rights and remedies under this Agreement.

 

13.13 Headings; Exhibits. Article and Section headings used herein are for
convenient reference only, and are not a part of this Agreement. All Exhibits
are incorporated herein by this reference.

 

13.14 Interpretation. The terms “hereof”, “herein” and “hereunder” and terms of
similar import will refer to this Agreement as a whole and not to any particular
provision hereof. Except where the context otherwise requires, wherever used,
the singular shall include the plural, the plural the singular, the use of any
gender shall be applicable to all genders and the word “or” is used in the
inclusive sense (and/or). The term “including” as used herein shall mean
including, without limiting the generality of any description preceding such
term. The language in all parts of this Agreement shall be deemed to be the
language mutually chosen by the Parties. The Parties and their counsel have
cooperated in the drafting and preparation of this Agreement, and this Agreement
therefore shall not be construed against any Party by virtue of its role as the
drafter thereof.

 

13.15 Counterparts. This Agreement may be executed in one or more counterparts,
each of which when taken together shall constitute one and the same agreement,
and may be executed through the use of facsimiles or .pdf documents.

 

[Signature Page Follows]

 



 39

  



 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first set forth above.

 

INNOVATION PHARMACEUTICALS INC.

 

ALFASIGMA S.P.A.

 

 

 

 

 

By:

/s/ Arthur P. Bertolino

 

By:

/s/ Pier Vincenzo Colli

 

Name:

Arthur P. Bertolino

 

Name:

Pier Vincenzo Colli

 

Title:

President and CMO

 

Title:

Chief Executive Officer

 

 



 

40



 